EXHIBIT 10.07

FORMFACTOR, INC.

2002 EQUITY INCENTIVE PLAN

As Adopted April 18, 2002
As Amended February 9, 2006 and May 18, 2006

1.             PURPOSE.  The purpose of this Plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company, its Parent and
Subsidiaries, by offering them an opportunity to participate in the Company’s
future performance through awards of Options, Restricted Stock and Stock
Bonuses.  Capitalized terms not defined in the text are defined in Section 24.

2.             SHARES SUBJECT TO THE PLAN.

2.1           Number of Shares Available.  Subject to Sections 2.2 and 18, the
total number of Shares reserved and available for grant and issuance pursuant to
this Plan will be 500,000 Shares plus Shares that are subject to: (a) issuance
upon exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option; (b) an Award granted hereunder but are
forfeited or are repurchased by the Company at the original issue price; and
(c) an Award that otherwise terminates without Shares being issued.  In
addition, any authorized shares not issued or subject to outstanding grants
under the Company’s 1996 Stock Option Plan, Incentive Option Plan and Management
Incentive Option Plan on the Effective Date (as defined below) and any shares
issued under the Company’s 1995 Stock Plan, 1996 Stock Option Plan, Incentive
Option Plan and Management Incentive Option Plan (the “Prior Plans”) that are
forfeited or repurchased by the Company or that are issuable upon exercise of
options granted pursuant to the Prior Plans that expire or become unexercisable
for any reason without having been exercised in full, will no longer be
available for grant and issuance under the Prior Plans, but will be available
for grant and issuance under this Plan.  In addition, on each January 1, the
aggregate number of Shares reserved and available for grant and issuance
pursuant to this Plan will be increased automatically by a number of Shares
equal to 5% of the total outstanding shares of the Company as of the immediately
preceding December 31; provided, that the Board may in its sole discretion
reduce the amount of the increase in any particular year; and, provided further,
provided that no more than 40,000,000 shares shall be issued as ISOs (as defined
in Section 5 below).  At all times the Company shall reserve and keep available
a sufficient number of Shares as shall be required to satisfy the requirements
of all outstanding Options granted under this Plan and all other outstanding but
unvested Awards granted under this Plan.

2.2           Adjustment of Shares.  In the event that the number of outstanding
shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassifica­tion or similar change in
the capital structure of the Company without consideration, then (a) the number
of Shares reserved for issuance under this Plan, (b) the number of Shares that
may be granted pursuant to Sections 3 and 9 below, (c) the Exercise Prices of
and number of Shares subject to outstanding Options, and (d) the number of
Shares subject to other outstanding Awards may, upon approval of the Board in
its discretion, be proportionately adjusted in compliance with applicable
securities laws; provided, however, that fractions of a Share will not be issued
but will either be replaced by a cash payment equal to the Fair Market Value of
such fraction of a Share or will be rounded up to the nearest whole Share, as
determined by the Committee.

3.             ELIGIBILITY.  ISOs (as defined in Section 5 below) may be granted
only to employees (including officers and directors who are also employees) of
the Company or of a Parent or Subsidiary of the Company.  All other Awards may
be granted to employees, officers, directors, consultants, independent
contractors and advisors of the Company or any Parent or Subsidiary of the
Company; provided such consultants, contractors and advisors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising


--------------------------------------------------------------------------------


transaction.  No person will be eligible to receive more than 1,000,000 Shares
in any calendar year under this Plan pursu­ant to the grant of Awards hereunder,
other than new employees of the Company or of a Parent or Subsidiary of the
Company (including new employees who are also officers and directors of the
Company or any Parent or Subsidiary of the Company), who are eligible to receive
up to a maximum of 3,000,000 Shares in the calendar year in which they commence
their employment.  A person may be granted more than one Award under this Plan.

4.             ADMINISTRATION.

4.1           Committee Authority.  This Plan will be administered by the
Committee or by the Board acting as the Committee.  Except for automatic grants
to Outside Directors pursuant to Section 9 hereof, and subject to the general
purposes, terms and conditions of this Plan, and to the direc­tion of the Board,
the Committee will have full power to implement and carry out this Plan.  Except
for automatic grants to Outside Directors pursuant to Section 9 hereof, the
Committee will have the authority to:

(a)                                  construe and interpret this Plan, any Award
Agreement and any other agreement or document executed pursuant to this Plan;

(b)                                 prescribe, amend and rescind rules and
regulations relating to this Plan or any Award;

(c)                                  select persons to receive Awards;

(d)                                 determine the form and terms of Awards;

(e)                                  determine the number of Shares or other
consideration subject to Awards;

(f)                                    determine whether Awards will be granted
singly, in combination with, in tandem with, in replacement of, or as
alternatives to, other Awards under this Plan or any other incentive or
compensation plan of the Company or any Parent or Subsidiary of the Company;

(g)                                 grant waivers of Plan or Award conditions;

(h)                                 determine the vesting, exercisability and
payment of Awards;

(i)                                     correct any defect, supply any omission
or reconcile any inconsistency in this Plan, any Award or any Award Agreement;

(j)                                     determine whether an Award has been
earned; and

(k)                                  make all other determinations necessary or
advisable for the administration of this Plan.

4.2           Committee Discretion.  Except for automatic grants to Outside
Directors pursuant to Section 9 hereof, any determination made by the Committee
with respect to any Award will be made in its sole discretion at the time of
grant of the Award or, unless in contravention of any express term of this Plan
or Award, at any later time, and such determination will be final and binding on
the Com­pany and on all persons having an interest in any Award under this
Plan.  The Committee may delegate to one or more officers of the Company the
authority to grant an Award under this Plan to Participants who are not Insiders
of the Company.

5.             OPTIONS.  The Committee may grant Options to eligible persons and
will determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISO”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:

2


--------------------------------------------------------------------------------


5.1           Form of Option Grant.  Each Option granted under this Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
ISO or an NQSO (“Stock Option Agreement”), and, except as otherwise required by
the terms of Section 9 hereof, will be in such form and contain such provisions
(which need not be the same for each Participant) as the Committee may from time
to time approve, and which will comply with and be subject to the terms and
conditions of this Plan.

5.2           Date of Grant.  The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee.  The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

5.3           Exercise Period.  Options may be exercisable within the times or
upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option granted on or
before February 9, 2006 will be exercisable after the expiration of ten (10)
years from the date the Option is granted and no Option granted after February
9, 2006 will be exercisable after the expiration of seven (7) years from the
date the Option is granted; and provided further that no ISO granted to a person
who directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary of the Company (“Ten Percent Stockholder”) will be exercisable after
the expiration of five (5) years from the date the ISO is granted.  The
Committee also may provide for Options to become exercisable at one time or from
time to time, peri­odically or otherwise, in such number of Shares or percentage
of Shares as the Committee determines.

5.4           Exercise Price.  The Exercise Price of an Option will be
determined by the Committee when the Option is granted; provided that: (i) the
Exercise Price of an ISO will be not less than 100% of the Fair Market Value of
the Shares on the date of grant; and (ii) the Exercise Price of any ISO granted
to a Ten Percent Stockholder will not be less than 110% of the Fair Market Value
of the Shares on the date of grant.  Payment for the Shares purchased may be
made in accordance with Section 8 of this Plan.

5.5           Method of Exercise.  Options may be exercised only by delivery to
the Company of a written stock option exercise agreement (the
“Exercise Agreement”) in a form approved by the Committee (which need not be the
same for each Participant), stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased.

5.6           Termination.  Notwithstanding the exercise periods set forth in
the Stock Option Agreement, exercise of an Option will always be subject to the
following:

(a)                                  If the Participant is Terminated for any
reason except death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable upon the Termination Date no later than three (3) months after the
Termination Date (or such shorter or longer time period not exceeding five (5)
years as may be determined by the Committee, with any exercise beyond three (3)
months after the Ter­mination Date deemed to be an NQSO), but in any event, no
later than the expiration date of the Options.

(b)                                 If the Participant is Terminated because of
Participant’s death or Disability (or the Partici­pant dies within three (3)
months after a Termination other than for Cause or because of Participant’s
Disability), then Participant’s Options may be exercised only to the extent that
such Options would have been exercisable by Participant on the Termination Date
and must be exercised by Participant (or Participant’s legal representative or
authorized assignee) no later than twelve (12) months after the Termination Date
(or such shorter or

3


--------------------------------------------------------------------------------


longer time period not exceeding five (5) years as may be determined by the
Committee, with any such exercise beyond (i) three (3) months after the
Termination Date when the Termination is for any reason other than the
Participant’s death or disability, within the meaning of Section 22(e)(3) of the
Code, or (ii) twelve (12) months after the Termination Date when the Termination
is for Participant’s disability, within the meaning of Section 22(e)(3) of the
Code, deemed to be an NQSO), but in any event no later than the expiration date
of the Options.

(c)                                  If the Participant is terminated for Cause,
then the Participant may exercise such Participant’s Options only to the extent
that such Options would have been exercisable upon the Termination Date no later
than one month after the Termination Date (or such shorter or longer time period
not exceeding five (5) years as may be determined by the Committee, with any
exercise beyond three (3) months after the Ter­mination Date deemed to be an
NQSO), but in any event, no later than the expiration date of the Options.

5.7           Limitations on Exercise.  The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option,
provided that such minimum number will not prevent Participant from exercising
the Option for the full number of Shares for which it is then exercisable.

5.8           Limitations on ISO.  The aggregate Fair Market Value (determined
as of the date of grant) of Shares with respect to which ISO are exercisable for
the first time by a Participant during any calendar year (under this Plan or
under any other incentive stock option plan of the Company, Parent or Subsidiary
of the Company) will not exceed $100,000.  If the Fair Market Value of Shares on
the date of grant with respect to which ISO are exercisable for the first time
by a Participant during any calendar year exceeds $100,000, then the Options for
the first $100,000 worth of Shares to become exercisable in such calendar year
will be ISO and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs.  In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISO, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

5.9           Modification, Extension or Renewal.  The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted.  Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code.  The Committee may reduce the Exercise Price of outstanding Options
without the consent of Participants affected by a written notice to them;
provided, however, that the Exercise Price may not be reduced below the minimum
Exercise Price that would be permitted under Section 5.4 of this Plan for
Options granted on the date the action is taken to reduce the Exercise Price.

5.10         No Disqualification.  Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISO will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Par­ticipant affected, to disqualify any ISO under
Section 422 of the Code.

6.             RESTRICTED STOCK.  A Restricted Stock Award is an offer by the
Company to sell to an eligible person Shares that are subject to restrictions. 
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the price to be paid (the “Purchase Price”), the
restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:

6.1           Form of Restricted Stock Award.  All purchases under a Restricted
Stock Award made pursuant to this Plan will be evidenced by an Award Agreement
(“Restricted Stock Purchase Agreement”) that will be in such form (which need
not be the same for each Participant) as the Committee will from time to time
approve,

4


--------------------------------------------------------------------------------


and will comply with and be subject to the terms and conditions of this Plan. 
The offer of Restricted Stock will be accepted by the Participant’s execution
and delivery of the Restricted Stock Purchase Agreement and full payment for the
Shares to the Company within thirty (30) days from the date the Restricted Stock
Purchase Agree­ment is delivered to the person.  If such person does not execute
and deliver the Restricted Stock Purchase Agree­ment along with full payment for
the Shares to the Company within thirty (30) days, then the offer will
terminate, unless otherwise determined by the Committee.

6.2           Purchase Price.  The Purchase Price of Shares sold pursuant to a
Restricted Stock Award will be determined by the Committee on the date the
Restricted Stock Award is granted, except in the case of a sale to a Ten Percent
Stockholder, in which case the Purchase Price will be 100% of the Fair Market
Value.  Pay­ment of the Purchase Price may be made in accordance with Section 8
of this Plan.

6.3           Terms of Restricted Stock Awards.  Restricted Stock Awards shall
be subject to such restrictions as the Committee may impose.  These restrictions
may be based upon completion of a specified number of years of service with the
Company or upon completion of the performance goals as set out in advance in the
Participant’s individual Restricted Stock Purchase Agreement.  Restricted Stock
Awards may vary from Partici­pant to Participant and between groups of
Participants.  Prior to the grant of a Restricted Stock Award, the Commit­tee
shall:  (a) determine the nature, length and starting date of any Performance
Period for the Restricted Stock Award; (b) select from among the Performance
Factors to be used to measure performance goals, if any; and (c) determine the
number of Shares that may be awarded to the Participant.  Prior to the payment
of any Restricted Stock Award, the Committee shall determine the extent to which
such Restricted Stock Award has been earned.  Perform­ance Periods may overlap
and Participants may participate simultaneously with respect to Restricted Stock
Awards that are subject to different Performance Periods and having different
performance goals and other criteria.

6.4           Termination During Performance Period.  If a Participant is
Terminated during a Performance Period for any reason, then such Participant
will be entitled to payment (whether in Shares, cash or otherwise) with respect
to the Restricted Stock Award only to the extent earned as of the date of
Termination in accordance with the Restricted Stock Purchase Agreement, unless
the Committee will determine otherwise.

7.             STOCK BONUSES.

7.1           Awards of Stock Bonuses.  A Stock Bonus is an award of Shares
(which may consist of Restricted Stock) for services rendered to the Company or
any Parent or Subsidiary of the Company.  A Stock Bonus may be awarded for past
services already rendered to the Company, or any Parent or Subsidiary of the
Company pursuant to an Award Agreement (the “Stock Bonus Agreement”) that will
be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan.  A Stock Bonus may be awarded upon
satisfaction of such perform­ance goals as are set out in advance in the
Participant’s individual Award Agreement (the “Performance Stock Bonus
Agreement”) that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the terms and conditions of this Plan.  Stock Bonuses may
vary from Participant to Participant and between groups of Participants, and may
be based upon the achievement of the Company, Parent or Subsidiary and/or
individual performance factors or upon such other criteria as the Committee may
determine.

7.2           Terms of Stock Bonuses.  The Committee will determine the number
of Shares to be awarded to the Participant.  If the Stock Bonus is being earned
upon the satisfaction of performance goals pursu­ant to a Performance Stock
Bonus Agreement, then the Committee will: (a) determine the nature, length and
starting date of any Performance Period for each Stock Bonus; (b) select from
among the Performance Factors to be used to measure the performance, if any; and
(c) determine the number of Shares that may be awarded to the Participant. 
Prior to the payment of any Stock Bonus, the Committee shall determine the
extent to which such Stock Bonuses have been earned.  Performance Periods may
overlap and Participants may participate simultaneously with respect to Stock
Bonuses that are subject to different Performance Periods and different
performance goals and other criteria.  The number of Shares may be fixed or may
vary in accordance with such performance goals and criteria as may be

5


--------------------------------------------------------------------------------


determined by the Committee.  The Committee may adjust the performance goals
applicable to the Stock Bonuses to take into account changes in law and
accounting or tax rules and to make such adjustments as the Committee deems
necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships.

7.3           Form of Payment.  The earned portion of a Stock Bonus may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee may determine.  Payment may be made in the form of cash or
whole Shares or a combination thereof, either in a lump sum payment or in
installments, all as the Committee will determine.

8.             PAYMENT FOR SHARE PURCHASES.

8.1           Payment.  Payment for Shares purchased pursuant to this Plan may
be made in cash (by check) or, where expressly approved for the Participant by
the Committee and where permitted by law:

(a)                                  by cancellation of indebtedness of the
Company to the Participant;

(b)                                 by surrender of shares that either:  (1)
have been owned by Participant for more than six (6) months and have been paid
for within the meaning of SEC Rule 144 (and, if such shares were purchased from
the Company by use of a promissory note, such note has been fully paid with
respect to such shares); or (2) were obtained by Participant in the public
market;

(c)                                  by tender of a full recourse promissory
note having such terms as may be approved by the Committee and bearing interest
at a rate sufficient to avoid imputation of income under Sections 483 and 1274
of the Code; provided, however, that Participants who are not employees or
directors of the Company will not be entitled to purchase Shares with a
promissory note unless the note is adequately secured by collateral other than
the Shares;

(d)                                 by waiver of compensation due or accrued to
the Participant for services rendered;

(e)                                  with respect only to purchases upon
exercise of an Option, and provided that a public mar­ket for the Company’s
stock exists:

(1)                                  through a “same day sale” commitment from
the Participant and a broker-dealer that is a member of the National Association
of Securities Dealers (an “NASD Dealer”) whereby the Participant irrevocably
elects to exercise the Option and to sell a portion of the Shares so purchased
to pay for the Exercise Price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the Exercise Price directly to the
Company; or

(2)                                  through a “margin” commitment from the
Participant and a NASD Dealer whereby the Participant irrevocably elects to
exercise the Option and to pledge the Shares so purchased to the NASD Dealer in
a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Exercise Price directly to the Company; or

(f)                                    by any combination of the foregoing.

8.2           Loan Guarantees.  The Committee may help the Participant pay for
Shares pur­chased under this Plan by authorizing a guarantee by the Company of a
third-party loan to the Participant.

6


--------------------------------------------------------------------------------


9.             AUTOMATIC GRANTS TO OUTSIDE DIRECTORS.

9.1           Types of Options and Shares.  Options granted under this Plan and
subject to this Section 9 shall be NQSOs.

9.2           Eligibility.  Options subject to this Section 9 shall be granted
only to Outside Directors.

9.3           Initial Grant.  Each Outside Director who first becomes a member
of the Board after the Effective Date will automatically be granted an option
for 15,000 Shares (an “Initial Grant”) on the date such Outside Director first
becomes a member of the Board.  Each Outside Director who became a member of the
Board on or prior to the Effective Date and who did not receive a prior option
grant (under this Plan or otherwise and from the Company or any of its corporate
predecessors) will receive an Initial Grant on the Effective Date.

9.4           Succeeding Grant.  Immediately following each Annual Meeting of
stockholders, each Outside Director will automatically be granted an option for
15,000 Shares (a “Succeeding Grant”), provided, that the Outside Director is a
member of the Board on such date and has served continuously as a member of the
Board for a period of at least twelve (12) months since the last option grant
(whether an Initial Grant or a Succeeding Grant) to such Outside Director.  If
less than twelve (12) months has passed, then the number of shares subject to
the Succeeding Grant will be pro-rated based on the number of days passed since
the last option grant to such Outside Director, divided by 365 days.

9.5           Vesting and Exercisability.  The date an Outside Director receives
an Initial Grant or a Succeeding Grant is referred to in this Plan as the “Start
Date” for such option.

(a)                                  Initial Grant.  So long as the Outside
Director continuously remains a director or a consultant of the Company, each
Initial Grant will vest as to 1/12th of the Shares at the end of each full
succeeding month from Start Date.  Each Initial Grant will be immediately
exercisable subject to the Company’s right to repurchase unvested shares in the
event the Outside Director does not remain a member of the Board or a consultant
of the Company.

(b)                                 Succeeding Grant.  So long as the Outside
Director continuously remains a director or a consultant of the Company, each
Succeeding Grant will vest as to 1/12th of the Shares at the end of each full
succeeding month from the later of (i) the Start Date of such Succeeding Grant
or (ii) the date when all outstanding stock options, and all outstanding shares
issued upon exercise of any stock options granted by the Company to the Outside
Director prior to the grant of such Succeeding Grant have fully vested.  Each
Succeeding Grant will be immediately exercisable subject to the Company’s right
to repurchase unvested shares in the event the Outside Director does not remain
a member of the Board or a consultant of the Company.

(c)                                  Pro-Rated Succeeding Grant.  Any Succeeding
Grant that has been pro-rated is referred to in this Plan as a “Pro-Rated
Succeeding Grant”.  Notwithstanding anything in this Plan to the contrary, so
long as the Outside Director continuously remains a director or a consultant of
the Company, each Pro-Rated Succeeding Grant will vest as to 1/12th of the
Shares that would have been subject to a full Succeeding Grant (i.e., 15,000
shares) at the end of each full succeeding month from the later of:

(i)                                     the Start Date of such Pro-Rated
Succeeding Grant, or

(ii)                                  the date when all outstanding stock
options, and all outstanding shares issued upon exercise of any stock options
granted by the Company to the Outside Director prior to the grant of such
Pro-Rated Succeeding Grant have fully vested

7


--------------------------------------------------------------------------------


to the end of the full calendar month in which the twelve month anniversary of
the Company’s annual meeting of stockholders, immediately after which such
Outside Director obtained such Pro-Rated Succeeding Grant, provided, that in the
last month of the Pro-Rated Succeeding Grant’s vesting term, any shares
remaining shall vest.  Each Succeeding Grant will be immediately exercisable
subject to the Company’s right to repurchase unvested shares in the event the
Outside Director does not remain a member of the Board or a consultant of the
Company.

Notwithstanding any provision to the contrary, in the event of a Corporate
Transaction described in Section 18.1, the vesting of all options granted to
Outside Directors pursuant to this Section 9 will accelerate and such options
will become exercisable in full prior to the consummation of such event at such
times and on such conditions as the Committee determines, and must be exercised,
if at all, within three (3) months of the consummation of said event.  Any
options not exercised within such three-month period shall expire.

9.6           Exercise Price.  The exercise price of an option pursuant to an
Initial Grant and Succeeding Grant shall be the Fair Market Value of the Shares,
at the time that the option is granted.

10.          WITHHOLDING TAXES.

10.1         Withholding Generally.  Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount suffi­cient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares.  Whenever, under this Plan,
payments in satisfaction of Awards are to be made in cash, such payment will be
net of an amount sufficient to satisfy federal, state, and local withholding tax
requirements.

10.2         Stock Withholding.  When, under applicable tax laws, a Participant
incurs tax liability in connection with the exercise or vesting of any Award
that is subject to tax withholding and the Partici­pant is obligated to pay the
Company the amount required to be withheld, the Committee may in its sole
discretion allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined.  All elections by a Participant to have Shares
withheld for this purpose will be made in accordance with the require­ments
established by the Committee and be in writing in a form acceptable to the
Committee.

11.          TRANSFERABILITY.

11.1         Except as otherwise provided in this Section 11, Awards granted
under this Plan, and any interest therein, will not be transferable or
assignable by Participant, and may not be made subject to execution, attachment
or similar process, otherwise than by will or by the laws of descent and
distribution or as determined by the Committee and set forth in the Award
Agreement with respect to Awards that are not ISOs.

11.2         All Awards other than NQSO’s.  All Awards other than NQSO’s shall
be exercisable: (i) during the Participant’s lifetime, only by (A) the
Participant, or (B) the Participant’s guardian or legal representative; and (ii)
after Participant’s death, by the legal representative of the Participant’s
heirs or legatees.

11.3         NQSOs.  Unless otherwise restricted by the Committee, an NQSO shall
be exercisable: (i) during the Participant’s lifetime only by (A) the
Participant, (B) the Participant’s guardian or legal representative, (C) a
Family Member of the Participant who has acquired the NQSO by “permitted
transfer;” and (ii) after Participant’s death, by the legal representative of
the Participant’s heirs or legatees.  “Permitted transfer” means, as authorized
by this Plan and the Committee in an NQSO, any transfer effected by the
Participant during the Participant’s lifetime of an interest in such NQSO but
only such transfers which are by gift or domestic relations order.  A permitted
transfer does not include any transfer for value and neither of the following
are transfers for value:  (a) a transfer of under a domestic relations order in
settlement of marital property rights or (b) a transfer to an

8


--------------------------------------------------------------------------------


entity in which more than fifty percent of the voting interests are owned by
Family Members or the Participant in exchange for an interest in that entity.

12.          PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES..

12.1         Voting and Dividends.  No Participant will have any of the rights
of a stock­holder with respect to any Shares until the Shares are issued to the
Participant.  After Shares are issued to the Partici­pant, the Participant will
be a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price pursuant
to Section 12.

12.2         Restrictions on Shares.  At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) in the Award Agreement a
right to repurchase a portion of or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of Participant’s Termination Date and the date Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Exercise Price or Purchase Price, as the case
may be.

13.          CERTIFICATES.  All certificates for Shares or other securities
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regula­tions and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted.

14.          ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or termi­nated, and the Committee may cause
a legend or legends referencing such restrictions to be placed on the
certifi­cates.  Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwith­standing any pledge of
the Participant’s Shares or other collateral.  In connection with any pledge of
the Shares, Par­ticipant will be required to execute and deliver a written
pledge agreement in such form as the Committee will from time to time approve. 
The Shares purchased with the promissory note may be released from the pledge on
a pro rata basis as the promissory note is paid.

15.          EXCHANGE AND BUYOUT OF AWARDS.  The Committee may, at any time or
from time to time, authorize the Company, with the consent of the respective
Participants, to issue new Awards in exchange for the surrender and cancellation
of any or all outstanding Awards.  The Committee may at any time buy from a
Participant an Award previously granted with payment in cash, Shares (including
Restricted Stock) or other consideration, based on such terms and conditions as
the Committee and the Participant may agree.

16.          SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not
be effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also

9


--------------------------------------------------------------------------------


on the date of exercise or other issuance.  Notwithstanding any other provision
in this Plan, the Company will have no obligation to issue or deliver
certificates for Shares under this Plan prior to:  (a) obtaining any approvals
from governmental agencies that the Company determines are necessary or
advisable; and/or (b) completion of any registration or other qualification of
such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable.  The Company will be
under no obligation to register the Shares with the SEC or to effect compliance
with the registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.

17.          NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relation­ship at any time, with or without
cause.

18.          CORPORATE TRANSACTIONS.

18.1         Assumption or Replacement of Awards by Successor.  Except for
automatic grants to Outside Directors pursuant to Section 9 hereof, in the event
of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving corporation (other than
a merger or consolidation with a wholly-owned subsidiary, a reincorporation of
the Com­pany in a different jurisdiction, or other transaction in which there is
no substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction (each, a “Corporate Transaction”), any or all outstanding
Awards may be assumed, converted or replaced by the successor corporation (if
any), which assumption, conversion or replacement will be binding on all
Participants.  In the alternative, the successor corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provi­sions of the Awards).  The successor corporation may also issue, in place
of outstanding Shares of the Company held by the Participants, substantially
similar shares or other property subject to repurchase restrictions no less
favorable to the Participant.  In the event such successor corporation (if any)
refuses to assume or substitute Awards, as provided above, pursuant to a
transaction described in this Subsection 18.1, such Awards will expire on such
transaction at such time and on such conditions as the Committee will
determine.  Notwithstanding anything in this Plan to the contrary, the Committee
may, in its sole discretion, provide that the vesting of any or all Awards
granted pursuant to this Plan will accelerate upon a transaction described in
this Section 18.  If the Committee exercises such discretion with respect to
Options, such Options will become exercis­able in full prior to the
consum­mation of such event at such time and on such conditions as the Committee
determines, and if such Options are not exer­cised prior to the consummation of
the corporate transaction, they shall terminate at such time as determined by
the Committee.

18.2         Other Treatment of Awards.  Subject to any greater rights granted
to Partici­pants under the foregoing provisions of this Section 18, in the event
of the occurrence of any Corporate Transaction described in Section 18.1, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, or sale of assets.

18.3         Assumption of Awards by the Company.  The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisi­tion of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan.  Such substitution or assumption will be permissible if

10


--------------------------------------------------------------------------------


the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant.  In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code).  In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

19.          ADOPTION AND STOCKHOLDER APPROVAL.  This Plan will become effective
on the date on which the registration statement filed by the Company with the
SEC under the Securities Act registering the initial public offering of the
Company’s Common Stock is declared effective by the SEC (the “Effective Date”). 
This Plan shall be approved by the stockholders of the Company (excluding Shares
issued pur­suant to this Plan), consistent with applicable laws, within twelve
(12) months before or after the date this Plan is adopted by the Board.  Upon
the Effective Date, the Committee may grant Awards pursuant to this Plan;
provided, however, that: (a) no Option may be exercised prior to initial
stockholder approval of this Plan; (b) no Option granted pursuant to an increase
in the number of Shares subject to this Plan approved by the Board will be
exercised prior to the time such increase has been approved by the stockholders
of the Company; (c) in the event that initial stockholder approval is not
obtained within the time period provided herein, all Awards granted hereunder
shall be cancelled, any Shares issued pursuant to any Awards shall be cancelled
and any purchase of Shares issued hereunder shall be rescinded; and (d) in the
event that stockholder approval of such increase is not obtained within the time
period provided herein, all Awards granted pursuant to such increase will be
cancelled, any Shares issued pursuant to any Award granted pursuant to such
increase will be cancelled, and any purchase of Shares pursuant to such increase
will be rescinded.

20.          TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided
herein, this Plan will terminate ten (10) years from the date this Plan is
adopted by the Board or, if earlier, the date of stock­holder approval.  This
Plan and all agreements thereunder shall be governed by and construed in
accordance with the laws of the State of California.

21.          AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time
terminate or amend this Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board will not, without the approval
of the stockholders of the Company, amend this Plan in any manner that requires
such stockholder approval.

22.          NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by
the Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

23.          INSIDER TRADING POLICY.  Each Participant and Outsider Director who
receives an Award shall comply with any policy, adopted by the Company from time
to time covering transactions in the Company’s securities by employees, officers
and/or directors of the Company.

24.          DEFINITIONS.  As used in this Plan, the following terms will have
the following meanings:

“Award” means any award under this Plan, including any Option, Restricted Stock
or Stock Bonus.

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

“Board” means the Board of Directors of the Company.

11


--------------------------------------------------------------------------------


“Cause” means (a) the commission of an act of theft, embezzlement, fraud,
dishonesty, (b) a breach of fiduciary duty to the Company or a Parent or
Subsidiary of the Company or (c) a failure to materially perform the customary
duties of employee’s employment.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board.

“Company” means FormFactor, Inc. or any successor corporation.

“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

(a)                                  if such Common Stock is then quoted on the
Nasdaq Global Market, its closing price on the Nasdaq Global Market on the date
of determination as reported in The Wall Street Journal;

(b)                                 if such Common Stock is publicly traded and
is then listed on a national securities exchange, its closing price on the date
of determination on the principal national securities exchange on which the
Common Stock is listed or admitted to trading as reported in The Wall Street
Journal;

(c)                                  if such Common Stock is publicly traded but
is not quoted on the Nasdaq Global Market nor listed or admitted to trading on a
national securities exchange, the average of the closing bid and asked prices on
the date of determination as reported in The Wall Street Journal;

(d)                                 in the case of an Award made on the
Effective Date, the price per share at which shares of the Company’s Common
Stock are initially offered for sale to the public by the Company’s underwriters
in the initial public offering of the Company’s Common Stock pursuant to a
registration statement filed with the SEC under the Securities Act;  or

(e)                                  if none of the foregoing is applicable, by
the Committee in good faith.

“Family Member” includes any of the following:

(a)                                  child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law of the Participant, including any such person with such
relationship to the Participant by adoption;

(b)                                 any person (other than a tenant or employee)
sharing the Participant’s household;

(c)                                  a trust in which the persons in (a) and (b)
have more than fifty percent of the beneficial interest;

12


--------------------------------------------------------------------------------


(d)                                 a foundation in which the persons in (a) and
(b) or the Participant control the management of assets; or

(e)                                  any other entity in which the persons in
(a) and (b) or the Participant own more than fifty percent of the voting
interest.

“Insider” means an officer or director of the Company or any other person whose
transac­tions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

“Option” means an award of an option to purchase Shares pursuant to Section 5.

“Outside Director” means a member of the Board who is not an employee of the
Company or any Parent or Subsidiary.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corpo­rations ending with the Company if each of such corporations other than
the Company owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

“Participant” means a person who receives an Award under this Plan.

“Performance Factors” means the factors selected by the Committee from among the
following measures to determine whether the performance goals established by the
Committee and applicable to Awards have been satisfied:

(a)           Net revenue and/or net revenue growth;

(b)                                 Earnings before income taxes and
amortization and/or earnings before income taxes and amortization growth;

(c)           Operating income and/or operating income growth;

(d)           Net income and/or net income growth;

(e)           Earnings per share and/or earnings per share growth;

(f)            Total stockholder return and/or total stockholder return growth;

(g)           Return on equity;

(h)           Operating cash flow return on income;

(i)            Adjusted operating cash flow return on income;

(j)            Economic value added; and

(k)           Individual confidential business objectives.

“Performance Period” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for Restricted Stock Awards or Stock Bonuses.

“Plan” means this FormFactor, Inc. 2002 Equity Incentive Plan, as amended from
time to time.

13


--------------------------------------------------------------------------------


“Restricted Stock Award” means an award of Shares pursuant to Section 6.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 18, and any successor
security.

“Stock Bonus” means an award of Shares, or cash in lieu of Shares, pursuant to
Section 7.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Partici­pant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor, or
advisor to the Company or a Parent or Subsidiary of the Company.  An employee
will not be deemed to have ceased to provide services in the case of (i) sick
leave, (ii) military leave, or (iii) any other leave of absence approved by the
Committee, provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing. 
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Option agreement.  The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”).

“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.

“Vested Shares” means “Vested Shares” as defined in the Award Agreement.

14


--------------------------------------------------------------------------------


DIRECTOR INITIAL GRANT

NO.           

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

FormFactor, Inc., a Delaware corporation (the “COMPANY”), hereby grants an
option (this “OPTION”) to the Optionee named below (“OPTIONEE”) as of the Date
of Grant set forth below (the “DATE OF GRANT”) pursuant to the Company’s 2002
Equity Incentive Plan (the “PLAN”) and this Stock Option Agreement (this
“AGREEMENT”), which includes the Terms and Conditions (the “TERMS AND
CONDITIONS”) set forth on Exhibit A hereto. Capitalized terms not defined in
this Agreement have the meanings ascribed to them in the Plan.

OPTIONEE:

 

 

 

SOCIAL SECURITY NUMBER:

 

 

 

OPTIONEE’S ADDRESS:

 

 

 

 

 

TOTAL OPTION SHARES:

 

 

 

EXERCISE PRICE PER SHARE:

 

 

 

DATE OF GRANT:

 

 

 

EXPIRATION DATE:

 

 

(unless earlier terminated under Section 3 hereof or pursuant to Section 9 of
the Plan)

 

 

START DATE:

 

 

 

VESTING SCHEDULE:

1/12 of the Shares will vest on each monthly anniversary of the Start Date until
100% vested.

 

 

TYPE OF STOCK OPTION:

Nonqualified Stock Option

 

The Company has signed this Agreement effective as the Date of Grant and has
caused it to be executed in duplicate by its duly authorized representative.

FORMFACTOR, INC.

 

By:

 

 

 

 

 

 

(Please print name)

 

 

 

(Please print title)

 

 

Optionee acknowledges receipt of this Agreement (including the Terms and
Conditions), a copy of the Plan, attached hereto as Exhibit C, and the form of
Exercise Agreement, attached hereto as Exhibit B. Optionee has read and
understands these documents and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement. Optionee has executed this Agreement
in duplicate as of the Date of Grant.

OPTIONEE

 

 

 

(Signature)

 

 

 

(Please print name)

 

 


--------------------------------------------------------------------------------


DIRECTOR INITIAL GRANT

EXHIBIT A

STOCK OPTION AGREEMENT TERMS AND CONDITIONS

This Option is subject to the following Terms and Conditions and the terms and
conditions of the Plan, which are incorporated herein by reference. This
Agreement, the Plan and the Exercise Agreement constitute the entire agreement
and understanding of the Company and the Optionee with respect to this Option
and supersede all prior understandings and agreements with respect to such
subject matter. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan as interpreted by the Committee, the
provisions of the Plan shall apply.

1.             GRANT OF OPTION. The Company hereby grants to Optionee this
Option to purchase up to the total number of shares of Common Stock of the
Company (the “SHARES”) at the Exercise Price Per Share (the “EXERCISE PRICE”),
each as set forth on the first page of this Agreement, subject to the terms and
conditions of this Agreement and the Plan.

2.             EXERCISE PERIOD.

2.1 Vesting of Shares. This Option is immediately exercisable, although the
Shares issued upon exercise of this Option will be subject to the restrictions
on transfer and Repurchase Option set forth in this Agreement. Subject to the
terms and conditions of the Plan and this Agreement, this Option shall vest as
set forth on the first page of this Agreement if Optionee has continuously
served as a director and/or consultant of the Company. Shares that are vested
pursuant to the schedule set forth on the first page of this Agreement are
“VESTED SHARES.” Shares that are not vested pursuant to the schedule set forth
on the first page of this Agreement are “UNVESTED Shares.” Options for Unvested
Shares will not be exercisable on or after an Optionee’s Termination Date. In
the event of a Corporate Transaction (as defined in the Plan) the Shares shall
vest and become exercisable upon the terms and conditions of Section 9.5 of the
Plan.

2.2 Expiration. This Option shall expire on the Expiration Date set forth on the
first page of this Agreement and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is earlier
terminated in accordance with the provisions of Section 3 of this Agreement or
Section 9 of the Plan.

3.             TERMINATION. Except as provided below in this Section, this
Option shall terminate and may not be exercised if Optionee ceases to be either
a member of the Board of Directors of the Company or a consultant to the Company
(“BOARD MEMBER”). The date on which Optionee ceases to be a Board Member shall
be referred to as the “TERMINATION DATE.”

3.1 Termination for Any Reason Except Death or Disability. If Optionee ceases to
be a Board Member for any reason except death or Disability (as such term is
defined in the Plan), then this Option, to the extent (and only to the extent)
that it is vested on the Termination Date in accordance with the schedule set
forth on the first page of this Agreement, may be exercised by


--------------------------------------------------------------------------------


FormFactor, Inc.
Stock Option Agreement
For Non-Employee Directors
2002 Equity Incentive Plan

Optionee during the three (3) months following the Termination Date, but in any
event must be exercised no later than the Expiration Date.

3.2 Termination Because of Death or Disability. If Optionee ceases to be a Board
Member due to Optionee’s death or Disability (or dies within 3 months after a
termination because of Disability), then this Option, to the extent (and only to
the extent) that it is vested on the Termination Date in accordance with the
schedule set forth on the first page of this Agreement, may be exercised by
Optionee (or Optionee’s legal representative or authorized assignee) no later
than twelve (12) months following the Termination Date, but in any event must be
exercised no later than the Expiration Date.

3.3 No Obligation or Right to Continue as Board Member. Nothing in the Plan or
this Agreement confers on Optionee any right or obligation to continue as a
Board Member or in any other relationship with the Company or any Parent or
Subsidiary of the Company (or any successor-in-interest to the Company).

4.             MANNER OF EXERCISE.

4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or in
the case of exercise after Optionee’s death or Disability, Optionee’s legal
representative) must deliver to the Company an executed stock option exercise
agreement in the form attached hereto as Exhibit B, or in such other form as may
be approved by the Committee from time to time (the “EXERCISE AGREEMENT”). If
someone other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.

4.2 Limitations on Exercise. This Option may not be exercised (a)  unless such
exercise is in compliance with all applicable federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance and (b) as to
fewer than 100 Shares unless it is exercised as to all Shares as to which this
Option is then exercisable. The Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check),  or, where
permitted by law, by any method set forth in the Exercise Agreement or any
additional method approved by the Committee from time to time.

4.4 Tax Withholding. At the time of exercise, Optionee must pay or provide for
any applicable federal or state withholding obligations of the Company
associated with the exercise of this Option. If the Committee permits at the
time of exercise, Optionee may provide for payment of withholding taxes upon
exercise of this Option by requesting that the Company retain Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld,

3


--------------------------------------------------------------------------------


in which case, the Company shall issue the net number of Shares to Optionee
after deducting the Shares retained from the Shares issuable upon exercise.

5.             COMPANY’S REPURCHASE OPTION FOR UNVESTED SHARES. In the event
Optionee ceases to be a Board Member for any reason, the Company, or its
assignee, shall have the option to repurchase Optionee’s Unvested Shares (the
“REPURCHASE OPTION”) at any time within ninety (90) days after the later of
Optionee’s Termination Date and the date Optionee purchases the Shares by giving
Optionee written notice of its election to exercise the Repurchase Option. The
Company or its assignee may repurchase from Optionee (or from Optionee’s legal
representative, as the case may be) all or a portion of the Unvested Shares at
Optionee’s Exercise Price, proportionately adjusted for any stock split or
similar change in the capital structure of the Company as set forth in Section
2.2 of the Plan, which repurchase price shall be paid, at the option of the
Company or its assignee, by check or by cancellation of all or a portion of any
outstanding indebtedness of Optionee to the Company or such assignee, or by any
combination thereof. The repurchase price shall be paid without interest within
the ninety (90) day time period set forth above.

6.             NONTRANSFERABILITY OF OPTION AND SHARES. This Option may not be
transferred in any manner other than under the terms and conditions of the Plan
or by will or by the laws of descent and distribution and may be exercised
during the lifetime of Optionee only by Optionee. The terms of this Option shall
be binding upon the legal representatives and authorized executors and assignees
of Optionee. Unvested Shares may not be sold or otherwise transferred without
the Company’s prior written consent.

7.             TAX CONSEQUENCES. Optionee should refer to the prospectus for the
Plan for a description of the federal tax consequences of exercising this
Option, including the effects of filing an election under 83(b) of the Code in
connection with the exercise of this Option for Unvested Shares, and disposing
of the Shares. A copy of the Prospectus is available at the Finance/Stock
Administration page of the Company’s internal website, or upon request from the
Company’s Stock Administrator at (925) 456-7334.

8.             PRIVILEGES OF STOCK OWNERSHIP. Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.

9.             NOTICES. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the first page of this
Agreement or to such other address as such party may designate in writing from
time to time to the Company. All notices shall be deemed to have been given or
delivered upon: personal delivery; three (3) days after deposit in the United
States mail by certified or registered mail (return receipt requested); one (1)
business day after deposit with any return receipt express courier (prepaid); or
one (1) business day after transmission by facsimile or email.

4


--------------------------------------------------------------------------------


10.           SUCCESSORS AND ASSIGNS. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee’s legal representatives and authorized assignees.

11.           GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflicts of law.

5


--------------------------------------------------------------------------------


Stock Option Agreement No.           

EXHIBIT B

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN (THE “PLAN”)
STOCK OPTION EXERCISE AGREEMENT

I (“OPTIONEE”) hereby elect to purchase the number of shares of Common Stock of
FormFactor, Inc. (the “Company”) indicated below:

Optionee

 

Social Security Number:

 

Address:

 

 

 

Type of Option:

o Incentive Stock Option

 

o Nonqualified Stock Option

 

Number of Shares Purchased:

 

Purchase Price per Share:

 

Aggregate Purchase Price:

 

Date of Grant:

 

Exact Name of Title to Shares:

 

 

1.             DELIVERY OF PURCHASE PRICE. Optionee hereby delivers to the
Company the Aggregate Purchase Price as follows (check as applicable and
complete):

 

o            in cash (by check) in the amount of
$                                          , receipt of which is acknowledged by
the Company;

 

o            [by cancellation of indebtedness of the Company to Optionee in the
amount of
$                                                                      ;]

 

o            [by delivery of
                                                             fully-paid, 
nonassessable and vested shares of the Common Stock of the Company owned by
Optionee for at least six (6) months prior to the date hereof  (and which have
been paid for within the meaning of SEC Rule 144), or obtained by Optionee in
the open public market, and owned free and clear of all liens, claims,
encumbrances or security interests, valued at the current Fair Market Value of
$                                per share;]

 

o            [by the waiver hereby of compensation due or accrued to Optionee
for services rendered in the amount of $                                   ;]

 

o            through a “same-day-sale” commitment from Optionee and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD DEALER”) whereby Optionee irrevocably elects to exercise the Option
and to sell a portion of the Shares so purchased to pay for the Aggregate
Purchase Price and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the Aggregate Purchase Price (together with any required
tax withholding) directly to the Company; or

 

o            [through a “margin” commitment from Optionee and the NASD Dealer
named therein, whereby Optionee irrevocably elects to exercise the Option and to
pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Aggregate Purchase Price (together with any required tax
withholding) directly to the Company.]

 

2.             UNDERTAKINGS. Optionee acknowledges that any Unvested Shares
remain subject to the Terms and Conditions of the Optionee’s Stock Option
Agreement. If Optionee is married, the Spousal Consent, attached hereto as
Exhibit 1, should be completed by Optionee’s spouse and returned with this
Agreement.

 

3              TAX CONSEQUENCES. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF
THE SHARES. OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX
CONSULTANT(S) OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.

 

4.             ENTIRE AGREEMENT. The Plan and the Stock Option Agreement are
incorporated herein by reference. This Stock Option Exercise Agreement, the Plan
and the Stock Option Agreement constitute the entire agreement and understanding
and supersede in their entirety all prior understandings and agreements of the
Company and Optionee with respect to the subject matter hereof, and are governed
by California law except for that body of law pertaining to choice of law or
conflicts of law.

 

Date:

 

 

 

 

 

 

SIGNATURE OF OPTIONEE

 


--------------------------------------------------------------------------------


EXHIBIT 1

SPOUSAL CONSENT

I have read the foregoing Stock Option Exercise Agreement (the “AGREEMENT”) and
I know its contents. I consent to and approve of the Agreement, and agree that
the shares of the Common Stock of FormFactor, Inc. purchased pursuant to the
Agreement (the “SHARES”) including any interest I may have in the Shares, are
subject to all the provisions of the Agreement. I will take no action at any
time to hinder application of the Agreement to the Shares or to any interest I
may have in the Shares.

 

Date:

 

SIGNATURE OF OPTIONEE’S SPOUSE

 

 

 

 

 

SPOUSE’S NAME - TYPED OR PRINTED

 

 

 

 

 

OPTIONEE’S NAME - TYPED OR PRINTED

 

 


--------------------------------------------------------------------------------


EXHIBIT C

FORMFACTOR, INC.

2002 EQUITY INCENTIVE PLAN


--------------------------------------------------------------------------------


DIRECTOR SUCCEEDING GRANT

NO.           

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

FormFactor, Inc., a Delaware corporation (the “COMPANY”), hereby grants an
option (this “OPTION”) to the Optionee named below (“OPTIONEE”) as of the Date
of Grant set forth below (the “DATE OF GRANT”) pursuant to the Company’s 2002
Equity Incentive Plan (the “PLAN”) and this Stock Option Agreement (this
“AGREEMENT”), which includes the Terms and Conditions (the “TERMS AND
CONDITIONS”) set forth on Exhibit A hereto. Capitalized terms not defined in
this Agreement have the meanings ascribed to them in the Plan.

OPTIONEE:

 

 

 

SOCIAL SECURITY NUMBER:

 

 

 

OPTIONEE’S ADDRESS:

 

 

 

 

 

 

 

TOTAL OPTION SHARES:

 

 

 

EXERCISE PRICE PER SHARE:

 

 

 

DATE OF GRANT:

 

 

 

EXPIRATION DATE:

 

 

(unless earlier terminated under Section 3 hereof or pursuant to Section 9 of
the Plan)

 

 

START DATE:

 

 

 

VESTING SCHEDULE:

1/12 of the Shares will vest on each monthly anniversary of the later of (a) the
Start Date or (b) the date when all outstanding stock options and all
outstanding shares issued upon exercise of any options granted to Optionee as an
Outside Director prior to the Date of Grant have fully vested, until 100%
vested.

 

 

TYPE OF STOCK OPTION:

Nonqualified Stock Option

 

The Company has signed this Agreement effective as the Date of Grant and has
caused it to be executed in duplicate by its duly authorized representative.

FORMFACTOR, INC.

By:

 

 

 

 

 

 

(Please print name)

 

 

 

(Please print title)

 

 

Optionee acknowledges receipt of this Agreement (including the Terms and
Conditions), a copy of the Plan, attached hereto as Exhibit C, and the form of
Exercise Agreement, attached hereto as Exhibit B. Optionee has read and
understands these documents and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement. Optionee has executed this Agreement
in duplicate as of the Date of Grant.

OPTIONEE

 

 

 

(Signature)

 

 

 

(Please print name)

 


--------------------------------------------------------------------------------


DIRECTOR SUCCEEDING GRANT

EXHIBIT A

STOCK OPTION AGREEMENT TERMS AND CONDITIONS

This Option is subject to the following Terms and Conditions and the terms and
conditions of the Plan, which are incorporated herein by reference. This
Agreement, the Plan and the Exercise Agreement constitute the entire agreement
and understanding of the Company and the Optionee with respect to this Option
and supersede all prior understandings and agreements with respect to such
subject matter. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan as interpreted by the Committee, the
provisions of the Plan shall apply.

1.             GRANT OF OPTION. The Company hereby grants to Optionee this
Option to purchase up to the total number of shares of Common Stock of the
Company (the “SHARES”) at the Exercise Price Per Share (the “EXERCISE PRICE”),
each as set forth on the first page of this Agreement, subject to the terms and
conditions of this Agreement and the Plan.

2.             EXERCISE PERIOD.

2.1 Vesting of Shares. This Option is immediately exercisable, although the
Shares issued upon exercise of this Option will be subject to the restrictions
on transfer and Repurchase Option set forth in this Agreement. Subject to the
terms and conditions of the Plan and this Agreement, this Option shall vest as
set forth on the first page of this Agreement if Optionee has continuously
served as a director and/or consultant of the Company. Shares that are vested
pursuant to the schedule set forth on the first page of this Agreement are
“VESTED SHARES.” Shares that are not vested pursuant to the schedule set forth
on the first page of this Agreement are “UNVESTED SHARES.” Options for Unvested
Shares will not be exercisable on or after an Optionee’s Termination Date. In
the event of a Corporate Transaction (as defined in the Plan) the Shares shall
vest and become exercisable upon the terms and conditions of Section 9.5 of the
Plan.

2.2 Expiration. This Option shall expire on the Expiration Date set forth on the
first page of this Agreement and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is earlier
terminated in accordance with the provisions of Section 3 of this Agreement or
Section 9 of the Plan.

3.             TERMINATION. Except as provided below in this Section, this
Option shall terminate and may not be exercised if Optionee ceases to be either
a member of the Board of Directors of the Company or a consultant to the Company
(“BOARD MEMBER”). The date on which Optionee ceases to be a Board Member shall
be referred to as the “TERMINATION DATE.”

3.1 Termination for Any Reason Except Death or Disability. If Optionee ceases to
be a Board Member for any reason except death or Disability (as such term is
defined in the Plan), then this Option, to the extent (and only to the extent)
that it is vested on the Termination Date in accordance with the schedule set
forth on the first page of this Agreement, may be exercised by Optionee during
the three (3) months following the Termination Date, but in any event must be
exercised no later than the Expiration Date.


--------------------------------------------------------------------------------


FormFactor, Inc.
Stock Option Agreement
For Non-Employee Directors
2002 Equity Incentive Plan

 

3.2 Termination Because of Death or Disability. If Optionee ceases to be a Board
Member due to Optionee’s death or Disability (or dies within 3 months after a
termination because of Disability), then this Option, to the extent (and only to
the extent) that it is vested on the Termination Date in accordance with the
schedule set forth on the first page of this Agreement, may be exercised by
Optionee (or Optionee’s legal representative or authorized assignee) no later
than twelve (12) months following the Termination Date, but in any event must be
exercised no later than the Expiration Date.

3.3 No Obligation or Right to Continue as Board Member. Nothing in the Plan or
this Agreement confers on Optionee any right or obligation to continue as a
Board Member or in any other relationship with the Company or any Parent or
Subsidiary of the Company (or any successor-in-interest to the Company).

4.             MANNER OF EXERCISE.

4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or in
the case of exercise after Optionee’s death or Disability, Optionee’s legal
representative) must deliver to the Company an executed stock option exercise
agreement in the form attached hereto as Exhibit B, or in such other form as may
be approved by the Committee from time to time (the “EXERCISE AGREEMENT”). If
someone other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.

4.2 Limitations on Exercise. This Option may not be exercised (a) unless such
exercise is in compliance with all applicable federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance and (b) as to
fewer than 100 Shares unless it is exercised as to all Shares as to which this
Option is then exercisable. The Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check), or, where
permitted by law, by any method set forth in the Exercise Agreement or any
additional method approved by the Committee from time to time.

4.4 Tax Withholding. At the time of exercise, Optionee must pay or provide for
any applicable federal or state withholding obligations of the Company
associated with the exercise of this Option. If the Committee permits at the
time of exercise, Optionee may provide for payment of withholding taxes upon
exercise of this Option by requesting that the Company retain Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld, in
which case, the Company shall issue the net number of Shares to Optionee after
deducting the Shares retained from the Shares issuable upon exercise.


--------------------------------------------------------------------------------


 

5.             COMPANY’S REPURCHASE OPTION FOR UNVESTED SHARES. In the event
Optionee ceases to be a Board Member for any reason, the Company, or its
assignee, shall have the option to repurchase Optionee’s Unvested Shares (the
“REPURCHASE OPTION”) at any time within ninety (90) days after the later of
Optionee’s Termination Date and the date Optionee purchases the Shares by giving
Optionee written notice of its election to exercise the Repurchase Option. The
Company or its assignee may repurchase from Optionee (or from Optionee’s legal
representative, as the case may be) all or a portion of the Unvested Shares at
Optionee’s Exercise Price, proportionately adjusted for any stock split or
similar change in the capital structure of the Company as set forth in Section
2.2 of the Plan, which repurchase price shall be paid, at the option of the
Company or its assignee, by check or by cancellation of all or a portion of any
outstanding indebtedness of Optionee to the Company or such assignee, or by any
combination thereof. The repurchase price shall be paid without interest within
the ninety (90) day time period set forth above.

6.             NONTRANSFERABILITY OF OPTION AND SHARES. This Option may not be
transferred in any manner other than under the terms and conditions of the Plan
or by will or by the laws of descent and distribution and may be exercised
during the lifetime of Optionee only by Optionee. The terms of this Option shall
be binding upon the legal representatives and authorized executors and assignees
of Optionee. Unvested Shares may not be sold or otherwise transferred without
the Company’s prior written consent.

7.             TAX CONSEQUENCES. Optionee should refer to the prospectus for the
Plan for a description of the federal tax consequences of exercising this
Option, including the effects of filing an election under 83(b) of the Code in
connection with the exercise of this Option for Unvested Shares, and disposing
of the Shares. A copy of the Prospectus is available at the Finance/Stock
Administration page of the Company’s internal website, or upon request from the
Company’s Stock Administrator at (925) 456-7334.

8.             PRIVILEGES OF STOCK OWNERSHIP. Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.

9.             NOTICES. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the first page of this
Agreement or to such other address as such party may designate in writing from
time to time to the Company. All notices shall be deemed to have been given or
delivered upon: personal delivery; three (3) days after deposit in the United
States mail by certified or registered mail (return receipt requested); one (1)
business day after deposit with any return receipt express courier (prepaid); or
one (1) business day after transmission by facsimile or email.

10.           SUCCESSORS AND ASSIGNS. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and


--------------------------------------------------------------------------------


 

assigns of the Company. Subject to the restrictions on transfer set forth
herein, this Agreement shall be binding upon Optionee and Optionee’s legal
representatives and authorized assignees.

11.           GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflicts of law.


--------------------------------------------------------------------------------


Stock Option Agreement No.           

EXHIBIT B

 

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN (THE “PLAN”)
STOCK OPTION EXERCISE AGREEMENT

 

I (“OPTIONEE”) hereby elect to purchase the number of shares of Common Stock of
FormFactor, Inc. (the “Company”) indicated below:

Optionee

 

Number of Shares Purchased:

Social Security Number:

 

Purchase Price per Share:

Address:

 

Aggregate Purchase Price:

 

 

Date of Grant:

 

 

 

Type of Option:

o Incentive Stock Option

 

Exact Name of Title to Shares:

 

o Nonqualified Stock Option

 

 

 

1.             DELIVERY OF PURCHASE PRICE. Optionee hereby delivers to the
Company the Aggregate Purchase Price as follows (check as applicable and
complete):

o            in cash (by check) in the amount of
$                                          , receipt of which is acknowledged by
the Company;

o            [by cancellation of indebtedness of the Company to Optionee in the
amount of
$                                                                      ;]

o            [by delivery of
                                                             fully-paid,
nonassessable and vested shares of the Common Stock of the Company owned by
Optionee for at least six (6) months prior to the date hereof (and which have
been paid for within the meaning of SEC Rule 144), or obtained by Optionee in
the open public market, and owned free and clear of all liens, claims,
encumbrances or security interests, valued at the current Fair Market Value of
$                                         per share;]

o            [by the waiver hereby of compensation due or accrued to Optionee
for services rendered in the amount of
$                                                                     ;]

o            through a “same-day-sale” commitment from Optionee and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD DEALER”) whereby Optionee irrevocably elects to exercise the Option
and to sell a portion of the Shares so purchased to pay for the Aggregate
Purchase Price and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the Aggregate Purchase Price (together with any required
tax withholding) directly to the Company; or

o            [through a “margin” commitment from Optionee and the NASD Dealer
named therein, whereby Optionee irrevocably elects to exercise the Option and to
pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Aggregate Purchase Price (together with any required tax
withholding) directly to the Company.]

2.             UNDERTAKINGS. Optionee acknowledges that any Unvested Shares
remain subject to the Terms and Conditions of the Optionee’s Stock Option
Agreement. If Optionee is married, the Spousal Consent, attached hereto as
Exhibit 1, should be completed by Optionee’s spouse and returned with this
Agreement.

3.             TAX CONSEQUENCES. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF
THE SHARES. OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX
CONSULTANT(S) OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.

4.             ENTIRE AGREEMENT. The Plan and the Stock Option Agreement are
incorporated herein by reference. This Stock Option Exercise Agreement, the Plan
and the Stock Option Agreement constitute the entire agreement and understanding
and supersede in their entirety all prior understandings and agreements of the
Company and Optionee with respect to the subject matter hereof, and are governed
by California law except for that body of law pertaining to choice of law or
conflicts of law.

Date:

 

 

 

 

 

 

SIGNATURE OF OPTIONEE


--------------------------------------------------------------------------------


EXHIBIT 1

SPOUSAL CONSENT

I have read the foregoing Stock Option Exercise Agreement (the “AGREEMENT”) and
I know its contents. I consent to and approve of the Agreement, and agree that
the shares of the Common Stock of FormFactor, Inc. purchased pursuant to the
Agreement (the “SHARES”) including any interest I may have in the Shares, are
subject to all the provisions of the Agreement. I will take no action at any
time to hinder application of the Agreement to the Shares or to any interest I
may have in the Shares.

 

Date:

 

SIGNATURE OF OPTIONEE’S SPOUSE

 

 

 

 

 

SPOUSE’S NAME - TYPED OR PRINTED

 

 

 

 

 

OPTIONEE’S NAME - TYPED OR PRINTED

 

 


--------------------------------------------------------------------------------


DIRECTOR SUCCEEDING GRANT

EXHIBIT C

FORMFACTOR, INC.

2002 EQUITY INCENTIVE PLAN


--------------------------------------------------------------------------------


NON-EXEMPT/EXERCISABLE AFTER 6 MONTHS

 

NO.           

 

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

 

FormFactor, Inc., a Delaware corporation (the "COMPANY"), hereby grants an
option (this "OPTION") to the Optionee named below ("OPTIONEE") as of the Date
of Grant set forth below (the "DATE OF GRANT") pursuant to the Company's 2002
Equity Incentive Plan (the "PLAN") and this Stock Option Agreement (this
"AGREEMENT"), which includes the Terms and Conditions (the "TERMS AND
CONDITIONS") set forth on Exhibit A hereto. Capitalized terms not defined in
this Agreement have the meanings ascribed to them in the Plan.

 

OPTIONEE:

 

 

 

SOCIAL SECURITY NUMBER:

 

 

 

OPTIONEE'S ADDRESS:

 

 

 

 

 

TOTAL OPTION SHARES:

 

 

 

EXERCISE PRICE PER SHARE:

 

 

 

DATE OF GRANT:

 

 

 

EXPIRATION DATE:

 

 

 

(unless earlier terminated under

 

 

Section 3 hereof or pursuant to

 

 

Section 18 of the Plan)

 

 

FIRST VESTING DATE:

 

 

 

VESTING SCHEDULE:

     % of the Shares will vest on the First Vesting Date; then

     % of the Shares will vest on each monthly anniversary of the First Vesting
Date until 100% vested.

 

 

TYPE OF STOCK OPTION:

o INCENTIVE STOCK OPTION

 

 

(CHECK ONE):

o NONQUALIFIED STOCK OPTION

 

The Company has signed this Agreement effective as the Date of Grant and has
caused it to be executed in duplicate by its duly authorized representative.

 

FORMFACTOR, INC.

 

 

 

 

By:

 

 

 

 

 

 

 

(Please print name)

 

 

 

(Please print title)

 

 


--------------------------------------------------------------------------------


FormFactor, Inc.
Stock Option Agreement
2002 Equity Incentive Plan
No.          

 

Optionee acknowledges receipt of this Agreement (including the Terms and
Conditions), a copy of the Plan, attached hereto as Exhibit C, and the form of
Exercise Agreement, attached hereto as Exhibit B. Optionee has read and
understands these documents and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement. Optionee has executed this Agreement
in duplicate as of the Date of Grant.

 

OPTIONEE

 

 

 

(Signature)

 

 

 

(Please print name)

 

2


--------------------------------------------------------------------------------


FormFactor, Inc.
Stock Option Agreement
2002 Equity Incentive Plan
Terms & Conditions

 

EXHIBIT A

 

STOCK OPTION AGREEMENT TERMS AND CONDITIONS

 

This Option is subject to the following Terms and Conditions and the terms and
conditions of the Plan, which are incorporated herein by reference. This
Agreement, the Plan and the Exercise Agreement constitute the entire agreement
and understanding of the Company and the Optionee with respect to this Option
and supersede all prior understandings and agreements with respect to such
subject matter. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan as interpreted by the Committee, the
provisions of the Plan shall apply.

 

1.             GRANT OF OPTION. The Company hereby grants to Optionee this
Option to purchase up to the total number of shares of Common Stock of the
Company (the "SHARES") at the Exercise Price Per Share (the "EXERCISE PRICE"),
each as set forth on the first page of this Agreement, subject to the terms and
conditions of this Agreement and the Plan. If designated as an Incentive Stock
Option, this Option is intended to qualify to the extent permitted as an
"incentive stock option" ("ISO") within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the "CODE").

 

2.             EXERCISE PERIOD.

 

2.1 Vesting of Shares. This Option is exercisable beginning six (6) months from
the Date of Grant, although the Shares issued upon exercise of this Option will
be subject to the restrictions on transfer and Repurchase Option set forth in
this Agreement. Subject to the terms and conditions of the Plan and this
Agreement, this Option shall vest as set forth on the first page of this
Agreement if Optionee has continuously provided services to the Company, or any
Parent or Subsidiary of the Company. Shares that are vested pursuant to the
schedule set forth on the first page of this Agreement are "VESTED SHARES."
Shares that are not vested pursuant to the schedule set forth on the first page
of this Agreement are "UNVESTED SHARES." Notwithstanding any provision in the
Plan or this Agreement to the contrary, Options for Unvested Shares will not be
exercisable on or after an Optionee's Termination Date.

 

2.2 Acceleration of Vesting in Certain Circumstances Following a Corporate
Transaction. In addition to the vesting provided herein, the Option and Shares
subject to this Option shall become vested immediately prior to the occurrence
of a Non-Justifiable Termination (as defined below) occurring during the period
beginning on the date of consummation of a Corporate Transaction (as defined in
the Plan) and ending twelve (12) months thereafter, as to an additional number
of Shares equal to the number of Shares that would have vested during the twelve
(12) months following the date of such Non-Justifiable Termination (which
accelerated vesting is referred to herein as the "CORPORATE TRANSACTION
VESTING"). "NON-JUSTIFIABLE TERMINATION" means any Termination by the Company,
or any Parent or Subsidiary of the Company or the successor-in-interest to the
Company following a Corporate Transaction, other

 

3


--------------------------------------------------------------------------------


than for Cause (as defined below). "CAUSE" (for purposes of this paragraph only)
means (i) any willful participation by Optionee in acts of either material fraud
or material dishonesty against the Company or any Subsidiary or Parent of the
Company or the successor-in-interest to the Company following a Corporate
Transaction; (ii) any indictment or conviction of Optionee of any felony
(excluding drunk driving); (iii) any willful act of gross misconduct by Optionee
which is materially and demonstrably injurious to the Company or any Subsidiary
or Parent of the Company or the successor-in-interest to the Company following a
Corporate Transaction; or (iv) the death or Disability of Optionee.
Notwithstanding anything to the contrary set forth in this Agreement, if a
Corporate Transaction Vesting occurs by reason of a Non-Justifiable Termination,
then this Option may be exercised by Optionee up to, but no later than, three
(3) months after the date of such Non-Justifiable Termination, but in any event
no later than the Expiration Date.]

 

[2.3 Acceleration of Vesting on Death or Disability. In the event of Termination
of Optionee as a result of his or her death or "permanent and total disability,"
as such term is defined in Section 22(e)(3) of the Code, then, in addition to
the vesting provided herein, the Option and Shares subject to the Option shall
become vested as to an additional number of Shares equal to the number of Shares
that would have vested during the twelve (12) months following the Termination
Date of Optionee; provided, however, such vested Option may be exercised no
later than twelve (12) months after the Termination Date, but in any event no
later than the Expiration Date.]

 

2. [4] Expiration. This Option expires on the Expiration Date set forth on the
first page of this Agreement and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of this Section 2, Section 3 of this Agreement or
Section 18 of the Plan.

 

3.             TERMINATION.

 

3.1 Termination for Any Reason Except Death, Disability or Cause. If Optionee is
Terminated for any reason except Optionee's death, Disability or Cause (as such
terms are defined in the Plan), then this Option, to the extent (and only to the
extent) that it is vested on the Termination Date in accordance with the
schedule set forth on the first page of this Agreement, may be exercised by
Optionee during the three (3) months following the Termination Date, but in any
event must be exercised no later than the Expiration Date.

 

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of Optionee's death or Disability (or Optionee dies within three (3)
months after Termination for any reason except Cause or Disability), then this
Option, to the extent (and only to the extent) that it is vested on the
Termination Date in accordance with the schedule set forth on the first page of
this Agreement, may be exercised by Optionee (or Optionee's legal representative
or authorized assignee) during the twelve (12) months following the Termination
Date, but in any event must be exercised no later than the Expiration Date. Any
exercise occurring more than

 

4


--------------------------------------------------------------------------------


three months following the Termination Date (when the Termination is for any
reason other than Optionee's death or disability (as defined in the Code)),
shall be deemed to be the exercise of a nonqualified stock option.

 

3.3 Termination for Cause. If Optionee is Terminated for Cause, then this
Option, to the extent (and only to the extent) that it is vested on the
Termination Date in accordance with the schedule set forth on the first page of
this Agreement, may be exercised by Optionee no later than one (1) month after
the Termination Date, but in any event must be exercised no later than the
Expiration Date.

 

3.4 No Obligation to Employ. Nothing in the Plan or this Agreement confers on
Optionee any right to continue in the employ of, or other relationship with, the
Company or any Parent or Subsidiary of the Company (or any successor-in-interest
to the Company), or limits in any way the right of the Company or any Parent or
Subsidiary of the Company to terminate Optionee's employment or other
relationship at any time, with or without Cause.

 

4.             MANNER OF EXERCISE.

 

4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or in
the case of exercise after Optionee's death or Disability, Optionee's legal
representative) must deliver to the Company an executed stock option exercise
agreement in the form attached hereto as Exhibit B, or in such other form as may
be approved by the Committee from time to time (the "EXERCISE AGREEMENT"). If
someone other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.

 

4.2 Limitations on Exercise. This Option may not be exercised (a) unless such
exercise is in compliance with all applicable federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company's Common Stock may be listed at the time of such issuance and (b) as to
fewer than 100 Shares unless it is exercised as to all Shares as to which this
Option is then exercisable. The Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

 

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check), or, where
permitted by law, by any method set forth in the Exercise Agreement or any
additional method approved by the Committee from time to time.

 

4.4 Tax Withholding. At the time of exercise, Optionee must pay or provide for
any applicable federal or state withholding obligations of the Company
associated with the exercise of this Option. If the Committee permits at the
time of exercise, Optionee may provide for payment of withholding taxes upon
exercise of this Option by requesting that the Company retain Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld,

 

5


--------------------------------------------------------------------------------


in which case, the Company shall issue the net number of Shares to Optionee
after deducting the Shares retained from the Shares issuable upon exercise.

 

5.             COMPANY'S REPURCHASE OPTION FOR UNVESTED SHARES. In the event
Optionee is Terminated for any reason, the Company, or its assignee, shall have
the option to repurchase Optionee's Unvested Shares (the "REPURCHASE OPTION") at
any time within ninety (90) days after the later of Optionee's Termination Date
and the date Optionee purchases the Shares by giving Optionee written notice of
its election to exercise the Repurchase Option. The Company or its assignee may
repurchase from Optionee (or from Optionee's legal representative, as the case
may be) all or a portion of the Unvested Shares at Optionee's Exercise Price,
proportionately adjusted for any stock split or similar change in the capital
structure of the Company as set forth in Section 2.2 of the Plan, which
repurchase price shall be paid, at the option of the Company or its assignee, by
check or by cancellation of all or a portion of any outstanding indebtedness of
Optionee to the Company or such assignee, or by any combination thereof. The
repurchase price shall be paid without interest within the ninety (90) day time
period set forth above.

 

6.             NONTRANSFERABILITY OF OPTION AND SHARES. This Option may not be
transferred in any manner other than under the terms and conditions of the Plan
or by will or by the laws of descent and distribution and may be exercised
during the lifetime of Optionee only by Optionee. The terms of this Option shall
be binding upon the legal representatives and authorized executors and assignees
of Optionee. Unvested Shares may not be sold or otherwise transferred without
the Company's prior written consent.

 

7.             TAX CONSEQUENCES. Optionee should refer to the prospectus for the
Plan for a description of the federal tax consequences of exercising this
Option, including the effects of filing an election under 83(b) of the Code in
connection with the exercise of this Option for Unvested Shares, and disposing
of the Shares. A copy of the Prospectus is available at the Finance/Stock
Administration page of the Company's internal website, or upon request from the
Company's Stock Administrator at (925) 456-7334.

 

8.             PRIVILEGES OF STOCK OWNERSHIP. Optionee shall not have any of the
rights of a stockholder with respect to any Shares until the Shares are issued
to Optionee.

 

9.             NOTICES. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated on the first page of this
Agreement or to such other address as such party may designate in writing from
time to time to the Company. All notices shall be deemed to have been given or
delivered upon: personal delivery; three (3) days after deposit in the United
States mail by certified or registered mail (return receipt requested); one (1)
business day after deposit with any return receipt express courier (prepaid); or
one (1) business day after transmission by facsimile or email.

 

6


--------------------------------------------------------------------------------


10.           SUCCESSORS AND ASSIGNS. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Optionee and Optionee's legal representatives and authorized assignees.

 

11.           GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to that body of law pertaining to choice of law or conflicts of law.

7


--------------------------------------------------------------------------------


Stock Option Agreement No.      

EXHIBIT B

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN (THE “PLAN”)
STOCK OPTION EXERCISE AGREEMENT

I (“OPTIONEE”) hereby elect to purchase the number of shares of Common Stock of
FormFactor, Inc. (the “Company”) indicated below:

Optionee

 

Number of Shares Purchased:

Social Security Number:

 

Purchase Price per Share:

Address:

 

Aggregate Purchase Price:

 

 

Date of Grant:

 

 

 

Type of Option:

[ ] Incentive Stock Option

 

Exact Name of Title to Shares:

 

[ ] Nonqualified Stock Option

 

 

 

1.             DELIVERY OF PURCHASE PRICE. Optionee hereby delivers to the
Company the Aggregate Purchase Price as follows (check as applicable and
complete):

o                                    in cash (by check) in the amount of
$                                         , receipt of which is acknowledged by
the Company;

o                                    [by cancellation of indebtedness of the
Company to Optionee in the amount of $
                                                 ;]

o                                    [by delivery of
                                                          fully-paid,
nonassessable and vested shares of the Common Stock of the Company owned by
Optionee for at least six (6) months prior to the date hereof (and which have
been paid for within the meaning of SEC Rule 144), or obtained by Optionee in
the open public market, and owned free and clear of all liens, claims,
encumbrances or security interests, valued at the current Fair Market Value of
$                                   per share;]

o                                    [by the waiver hereby of compensation due
or accrued to Optionee for services rendered in the amount of
$                                                         ;]

o                                    through a “same-day-sale” commitment from
Optionee and a broker-dealer that is a member of the National Association of
Securities Dealers (an “NASD DEALER”) whereby Optionee irrevocably elects to
exercise the Option and to sell a portion of the Shares so purchased to pay for
the Aggregate Purchase Price and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the Aggregate Purchase Price (along with
any required tax withholding) directly to the Company; or

o                                    [through a “margin” commitment from
Optionee and the NASD Dealer named therein, whereby Optionee irrevocably elects
to exercise the Option and to pledge the Shares so purchased to the NASD Dealer
in a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Aggregate Purchase Price (along with any required
tax withholding) directly to the Company.]

2.             UNDERTAKINGS. Optionee acknowledges that any Unvested Shares
remain subject to the Terms and Conditions of the Optionee’s Stock Option
Agreement. To the extent this Option is an ISO, if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (a) the date two (2) years after the Date of Grant, and (b) the date
one (1) year after transfer of such Shares to Optionee upon exercise of this
Option, then Optionee shall immediately notify the Company in writing of such
disposition. If Optionee is married, the Spousal Consent, attached hereto as
Exhibit 1, should be completed by Optionee’s spouse and returned with this
Agreement.

3.             TAX CONSEQUENCES. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF
THE SHARES. OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX
CONSULTANT(S) OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.

4.             ENTIRE AGREEMENT. The Plan and the Stock Option Agreement are
incorporated herein by reference. This Stock Option Exercise Agreement, the Plan
and the Stock Option Agreement constitute the entire agreement and understanding
and supersede in their entirety all prior understandings and agreements of the
Company and Optionee with respect to the subject matter hereof, and are governed
by California law except for that body of law pertaining to choice of law or
conflicts of law.

Date:

 

 

 

 

SIGNATURE OF OPTIONEE


--------------------------------------------------------------------------------


 

EXHIBIT 1

SPOUSAL CONSENT

I have read the foregoing Stock Option Exercise Agreement (the “AGREEMENT”) and
I know its contents. I consent to and approve of the Agreement, and agree that
the shares of the Common Stock of FormFactor, Inc. purchased pursuant to the
Agreement (the “SHARES”) including any interest I may have in the Shares, are
subject to all the provisions of the Agreement. I will take no action at any
time to hinder application of the Agreement to the Shares or to any interest I
may have in the Shares.

 

Date:

 

SIGNATURE OF OPTIONEE’S SPOUSE

 

 

 

 

 

SPOUSE’S NAME - TYPED OR PRINTED

 

 

 

 

 

OPTIONEE’S NAME - TYPED OR PRINTED

 

 


--------------------------------------------------------------------------------


EXHIBIT C

FORMFACTOR, INC.

2002 EQUITY INCENTIVE PLAN


--------------------------------------------------------------------------------


EXEMPT/IMMEDIATELY EXERCISABLE

NO.            

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

FormFactor, Inc., a Delaware corporation (the “COMPANY”), hereby grants an
option (this “OPTION”) to the Optionee named below (“OPTIONEE”) as of the Date
of Grant set forth below (the “DATE OF GRANT”) pursuant to the Company’s 2002
Equity Incentive Plan (the “PLAN”) and this Stock Option Agreement (this
“AGREEMENT”), which includes the Terms and Conditions (the “TERMS AND
CONDITIONS”) set forth on Exhibit A hereto. Capitalized terms not defined in
this Agreement have the meanings ascribed to them in the Plan.

OPTIONEE:

 

 

 

SOCIAL SECURITY NUMBER:

 

 

 

OPTIONEE’S ADDRESS:

 

 

 

 

 

 

 

TOTAL OPTION SHARES:

 

 

 

EXERCISE PRICE PER SHARE:

 

 

 

DATE OF GRANT:

 

 

 

EXPIRATION DATE:

 

 

(unless earlier terminated under Section 3 hereof or pursuant to Section 18 of
the Plan)

 

 

FIRST VESTING DATE:

 

 

 

VESTING SCHEDULE:

       % of the Shares will vest on the First Vesting Date; then

 

       % of the Shares will vest on each monthly anniversary of the First
Vesting Date until 100% vested.

 

 

TYPE OF STOCK OPTION:

o INCENTIVE STOCK OPTION

 

 

(CHECK ONE):

o NONQUALIFIED STOCK OPTION

 

The Company has signed this Agreement effective as the Date of Grant and has
caused it to be executed in duplicate by its duly authorized representative.

FORMFACTOR, INC.

 

 

 

By:

 

 

 

 

 

 

 

(Please print name)

 

 

 

(Please print title)

 


--------------------------------------------------------------------------------


 

FormFactor, Inc.

Stock Option Agreement

2002 Equity Incentive Plan

No.           

Optionee acknowledges receipt of this Agreement (including the Terms and
Conditions), a copy of the Plan, attached hereto as Exhibit C, and the form of
Exercise Agreement, attached hereto as Exhibit B. Optionee has read and
understands these documents and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement. Optionee has executed this Agreement
in duplicate as of the Date of Grant.

OPTIONEE

 

 

 

(Signature)

 

 

 

(Please print name)

 

2


--------------------------------------------------------------------------------


FormFactor, Inc.

Stock Option Agreement

2002 Equity Incentive Plan

 

EXHIBIT A

STOCK OPTION AGREEMENT TERMS AND CONDITIONS

This Option is subject to the following Terms and Conditions and the terms and
conditions of the Plan, which are incorporated herein by reference. This
Agreement, the Plan and the Exercise Agreement constitute the entire agreement
and understanding of the Company and the Optionee with respect to this Option
and supersede all prior understandings and agreements with respect to such
subject matter. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan as interpreted by the Committee, the
provisions of the Plan shall apply.

1.             GRANT OF OPTION. The Company hereby grants to Optionee this
Option to purchase up to the total number of shares of Common Stock of the
Company (the “SHARES”) at the Exercise Price Per Share (the “EXERCISE PRICE”),
each as set forth on the first page of this Agreement, subject to the terms and
conditions of this Agreement and the Plan. If designated as an Incentive Stock
Option, this Option is intended to qualify to the extent permitted as an
“incentive stock option” (“ISO”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “CODE”).

2.             EXERCISE PERIOD.

2.1 Vesting of Shares. This Option is immediately exercisable, although the
Shares issued upon exercise of this Option will be subject to the restrictions
on transfer and Repurchase Option set forth in this Agreement. Subject to the
terms and conditions of the Plan and this Agreement, this Option shall vest as
set forth on the first page of this Agreement if Optionee has continuously
provided services to the Company, or any Parent or Subsidiary of the Company.
Shares that are vested pursuant to the schedule set forth on the first page of
this Agreement are “VESTED SHARES.” Shares that are not vested pursuant to the
schedule set forth on the first page of this Agreement are “UNVESTED SHARES.”
Notwithstanding any provision in the Plan or this Agreement to the contrary,
Options for Unvested Shares will not be exercisable on or after an Optionee’s
Termination Date.

[2.2 Acceleration of Vesting in Certain Circumstances Following a Corporate
Transaction. In addition to the vesting provided herein, the Option and Shares
subject to this Option shall become vested immediately prior to the occurrence
of a Non-Justifiable Termination (as defined below) occurring during the period
beginning on the date of consummation of a Corporate Transaction (as defined in
the Plan) and ending twelve (12) months thereafter, as to an additional number
of Shares equal to the number of Shares that would have vested during the twelve
(12) months following the date of such Non-Justifiable Termination (which
accelerated vesting is referred to herein as the “CORPORATE TRANSACTION
VESTING”). “NON-JUSTIFIABLE

3


--------------------------------------------------------------------------------


TERMINATION” means any Termination by the Company, or any Parent or Subsidiary
of the Company or the successor-in-interest to the Company following a Corporate
Transaction, other than for Cause (as defined below). “CAUSE” (for purposes of
this paragraph only) means (i) any willful participation by Optionee in acts of
either material fraud or material dishonesty against the Company or any
Subsidiary or Parent of the Company or the successor-in-interest to the Company
following a Corporate Transaction; (ii) any indictment or conviction of Optionee
of any felony (excluding drunk driving); (iii) any willful act of gross
misconduct by Optionee which is materially and demonstrably injurious to the
Company or any Subsidiary or Parent of the Company or the successor-in-interest
to the Company following a Corporate Transaction; or (iv) the death or
Disability of Optionee. Notwithstanding anything to the contrary set forth in
this Agreement, if a Corporate Transaction Vesting occurs by reason of a
Non-Justifiable Termination, then this Option may be exercised by Optionee up
to, but no later than, three (3) months after the date of such Non-Justifiable
Termination, but in any event no later than the Expiration Date.]

[2.3 Acceleration of Vesting on Death or Disability. In the event of Termination
of Optionee as a result of his or her death or “permanent and total disability,”
as such term is defined in Section 22(e)(3) of the Code, then, in addition to
the vesting provided herein, the Option and Shares subject to the Option shall
become vested as to an additional number of Shares equal to the number of Shares
that would have vested during the twelve (12) months following the Termination
Date of Optionee; provided, however, such vested Option may be exercised no
later than twelve (12) months after the Termination Date, but in any event no
later than the Expiration Date.]

2. [4] Expiration. This Option expires on the Expiration Date set forth on the
first page of this Agreement and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of this Section 2, Section 3 of this Agreement or
Section 18 of the Plan.

3.             TERMINATION.

3.1 Termination for Any Reason Except Death, Disability or Cause. If Optionee is
Terminated for any reason except Optionee’s death, Disability or Cause (as such
terms are defined in the Plan), then this Option, to the extent (and only to the
extent) that it is vested on the Termination Date in accordance with the
schedule set forth on the first page of this Agreement, may be exercised by
Optionee during the three (3) months following the Termination Date, but in any
event must be exercised no later than the Expiration Date.

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of Optionee’s death or Disability (or Optionee dies within three (3)
months after Termination for any reason except Cause or Disability), then this
Option, to the extent (and only to the extent) that it is vested on the
Termination Date in accordance with the schedule set forth on the first page of
this Agreement, may be exercised by Optionee (or Optionee’s legal representative
or authorized assignee) during the twelve (12) months following the Termination
Date, but in any

4


--------------------------------------------------------------------------------


event must be exercised no later than the Expiration Date. Any exercise
occurring more than three months following the Termination Date (when the
Termination is for any reason other than Optionee’s death or disability (as
defined in the Code)), shall be deemed to be the exercise of a nonqualified
stock option.

3.3 Termination for Cause. If Optionee is Terminated for Cause, then this
Option, to the extent (and only to the extent) that it is vested on the
Termination Date in accordance with the schedule set forth on the first page of
this Agreement, may be exercised by Optionee no later than one (1) month after
the Termination Date, but in any event must be exercised no later than the
Expiration Date.

3.4 No Obligation to Employ. Nothing in the Plan or this Agreement confers on
Optionee any right to continue in the employ of, or other relationship with, the
Company or any Parent or Subsidiary of the Company (or any successor-in-interest
to the Company), or limits in any way the right of the Company or any Parent or
Subsidiary of the Company to terminate Optionee’s employment or other
relationship at any time, with or without Cause.

4.             MANNER OF EXERCISE.

4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or in
the case of exercise after Optionee’s death or Disability, Optionee’s legal
representative) must deliver to the Company an executed stock option exercise
agreement in the form attached hereto as Exhibit B, or in such other form as may
be approved by the Committee from time to time (the “EXERCISE AGREEMENT”). If
someone other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.

4.2 Limitations on Exercise. This Option may not be exercised (a) unless such
exercise is in compliance with all applicable federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance and (b) as to
fewer than 100 Shares unless it is exercised as to all Shares as to which this
Option is then exercisable. The Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check), or, where
permitted by law, by any method set forth in the Exercise Agreement or any
additional method approved by the Committee from time to time.

4.4 Tax Withholding. At the time of exercise, Optionee must pay or provide for
any applicable federal or state withholding obligations of the Company
associated with the exercise of this Option. If the Committee permits at the
time of exercise, Optionee may provide for payment of withholding taxes upon
exercise of this Option by requesting that the Company retain Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld,

5


--------------------------------------------------------------------------------


in which case, the Company shall issue the net number of Shares to Optionee
after deducting the Shares retained from the Shares issuable upon exercise.

5.             COMPANY’S REPURCHASE OPTION FOR UNVESTED SHARES.

In the event Optionee is Terminated for any reason, the Company, or its
assignee, shall have the option to repurchase Optionee’s Unvested Shares (the
“REPURCHASE OPTION”) at any time within ninety (90) days after the later of
Optionee’s Termination Date and the date Optionee purchases the Shares by giving
Optionee written notice of its election to exercise the Repurchase Option. The
Company or its assignee may repurchase from Optionee (or from Optionee’s legal
representative, as the case may be) all or a portion of the Unvested Shares at
Optionee’s Exercise Price, proportionately adjusted for any stock split or
similar change in the capital structure of the Company as set forth in Section
2.2 of the Plan, which repurchase price shall be paid, at the option of the
Company or its assignee, by check or by cancellation of all or a portion of any
outstanding indebtedness of Optionee to the Company or such assignee, or by any
combination thereof. The repurchase price shall be paid without interest within
the ninety (90) day time period set forth above.

6.             NONTRANSFERABILITY OF OPTION AND SHARES.

This Option may not be transferred in any manner other than under the terms and
conditions of the Plan or by will or by the laws of descent and distribution and
may be exercised during the lifetime of Optionee only by Optionee. The terms of
this Option shall be binding upon the legal representatives and authorized
executors and assignees of Optionee. Unvested Shares may not be sold or
otherwise transferred without the Company’s prior written consent.

7.             TAX CONSEQUENCES.

Optionee should refer to the prospectus for the Plan for a description of the
federal tax consequences of exercising this Option, including the effects of
filing an election under 83(b) of the Code in connection with the exercise of
this Option for Unvested Shares, and disposing of the Shares. A copy of the
Prospectus is available at the Finance/Stock Administration page of the
Company’s internal website, or upon request from the Company’s Stock
Administrator at (925) 456-7334.

8.             PRIVILEGES OF STOCK OWNERSHIP.

Optionee shall not have any of the rights of a stockholder with respect to any
Shares until the Shares are issued to Optionee.

9.             NOTICES.

Any notice required to be given or delivered to the Company under the terms of
this Agreement shall be in writing and addressed to the Corporate Secretary of
the Company at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in

6


--------------------------------------------------------------------------------


writing and addressed to Optionee at the address indicated on the first page of
this Agreement or to such other address as such party may designate in writing
from time to time to the Company. All notices shall be deemed to have been given
or delivered upon: personal delivery; three (3) days after deposit in the United
States mail by certified or registered mail (return receipt requested); one (1)
business day after deposit with any return receipt express courier (prepaid); or
one (1) business day after transmission by facsimile or email.

10.           SUCCESSORS AND ASSIGNS.

The Company may assign any of its rights under this Agreement. This Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement shall be binding upon Optionee and Optionee’s legal representatives
and authorized assignees.

11.           GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California, without regard to that body of law
pertaining to choice of law or conflicts of law.

7


--------------------------------------------------------------------------------


Stock Option Agreement No.        

EXHIBIT B

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN (THE “PLAN”)
STOCK OPTION EXERCISE AGREEMENT

I (“OPTIONEE”) hereby elect to purchase the number of shares of Common Stock of
FormFactor, Inc. (the “Company”) indicated below:

Optionee

Number of Shares Purchased:

Social Security Number:

Purchase Price per Share:

Address:

Aggregate Purchase Price:

 

Date of Grant:

 

 

Type of Option:

o Incentive Stock Option

Exact Name of Title to Shares:

 

o Nonqualified Stock Option

 

 

1.             DELIVERY OF PURCHASE PRICE. Optionee hereby delivers to the
Company the Aggregate Purchase Price as follows (check as applicable and
complete):

o                                    in cash (by check) in the amount of
$                     , receipt of which is acknowledged by the Company;

o                                    [by cancellation of indebtedness of the
Company to Optionee in the amount of $                                   ;]

o                                    [by delivery of
                               fully-paid, nonassessable and vested shares of
the Common Stock of the Company owned by Optionee for at least six (6) months
prior to the date hereof (and which have been paid for within the meaning of SEC
Rule 144), or obtained by Optionee in the open public market, and owned free and
clear of all liens, claims, encumbrances or security interests, valued at the
current Fair Market Value of $                     per share;]

o                                    [by the waiver hereby of compensation due
or accrued to Optionee for services rendered in the amount of
$                                     ;]

o                                    through a “same-day-sale” commitment from
Optionee and a broker-dealer that is a member of the National Association of
Securities Dealers (an “NASD DEALER”) whereby Optionee irrevocably elects to
exercise the Option and to sell a portion of the Shares so purchased to pay for
the Aggregate Purchase Price and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the Aggregate Purchase Price (along with
any required tax withholding) directly to the Company; or

o                                    [through a “margin” commitment from
Optionee and the NASD Dealer named therein, whereby Optionee irrevocably elects
to exercise the Option and to pledge the Shares so purchased to the NASD Dealer
in a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Aggregate Purchase Price (along with any required
tax withholding) directly to the Company.]

2.             UNDERTAKINGS. Optionee acknowledges that any Unvested Shares
remain subject to the Terms and Conditions of the Optionee’s Stock Option
Agreement. To the extent this Option is an ISO, if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (a) the date two (2) years after the Date of Grant, and (b) the date
one (1) year after transfer of such Shares to Optionee upon exercise of this
Option, then Optionee shall immediately notify the Company in writing of such
disposition. If Optionee is married, the Spousal Consent, attached hereto as
Exhibit 1, should be completed by Optionee’s spouse and returned with this
Agreement.

3.             TAX CONSEQUENCES. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF
THE SHARES. OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX
CONSULTANT(S) OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.

4.             ENTIRE AGREEMENT. The Plan and the Stock Option Agreement are
incorporated herein by reference. This Stock Option Exercise Agreement, the Plan
and the Stock Option Agreement constitute the entire agreement and understanding
and supersede in their entirety all prior understandings and agreements of the
Company and Optionee with respect to the subject matter hereof, and are governed
by California law except for that body of law pertaining to choice of law or
conflicts of law.

Date:

 

 

 

 

SIGNATURE OF OPTIONEE

 


--------------------------------------------------------------------------------


EXHIBIT 1

SPOUSAL CONSENT

I have read the foregoing Stock Option Exercise Agreement (the “AGREEMENT”) and
I know its contents. I consent to and approve of the Agreement, and agree that
the shares of the Common Stock of FormFactor, Inc. purchased pursuant to the
Agreement (the “SHARES”) including any interest I may have in the Shares, are
subject to all the provisions of the Agreement. I will take no action at any
time to hinder application of the Agreement to the Shares or to any interest I
may have in the Shares.

Date: 

 

SIGNATURE OF OPTIONEE’S SPOUSE

 

 

 

 

 

SPOUSE’S NAME - TYPED OR PRINTED

 

 

 

 

 

OPTIONEE’S NAME - TYPED OR PRINTED

 

 


--------------------------------------------------------------------------------


EXHIBIT C

FORMFACTOR, INC.

2002 EQUITY INCENTIVE PLAN


--------------------------------------------------------------------------------


EXEMPT AND NON-EXEMPT/EXERCISABLE AS VESTS

NO.               

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

FormFactor, Inc., a Delaware corporation (the “COMPANY”), hereby grants an
option (this “OPTION”) to the Optionee named below (“OPTIONEE”) as of the Date
of Grant set forth below (the “DATE OF GRANT”) pursuant to the Company’s 2002
Equity Incentive Plan (the “PLAN”) and this Stock Option Agreement (this
“AGREEMENT”), which includes the Terms and Conditions (the “TERMS AND
CONDITIONS”) set forth on Exhibit A hereto. Capitalized terms not defined in
this Agreement have the meanings ascribed to them in the Plan.

OPTIONEE:

 

 

 

SOCIAL SECURITY NUMBER:

 

 

 

OPTIONEE’S ADDRESS:

 

 

 

 

 

 

 

TOTAL OPTION SHARES:

 

 

 

EXERCISE PRICE PER SHARE:

 

 

 

DATE OF GRANT:

 

 

 

EXPIRATION DATE:

 

 

(unless earlier terminated under Section 3 hereof or pursuant to Section 18 of
the Plan)

 

 

FIRST VESTING DATE:

 

 

 

VESTING SCHEDULE:

      % of the Shares will vest on the First Vesting Date; then

 

      % of the Shares will vest on each monthly anniversary of the First Vesting
Date until 100% vested.

 

 

TYPE OF STOCK OPTION:

o INCENTIVE STOCK OPTION

 

 

(CHECK ONE):

o NONQUALIFIED STOCK OPTION

 

The Company has signed this Agreement effective as the Date of Grant and has
caused it to be executed in duplicate by its duly authorized representative.

FORMFACTOR, INC.

 

 

 

By:

 

 

 

 

 

 

 

(Please print name)

 

 

 

(Please print title)

 


--------------------------------------------------------------------------------


FormFactor, Inc.
Stock Option Agreement
2002 Equity Incentive Plan
No.            

Optionee acknowledges receipt of this Agreement (including the Terms and
Conditions), a copy of the Plan, attached hereto as Exhibit C, and the form of
Exercise Agreement, attached hereto as Exhibit B. Optionee has read and
understands these documents and accepts this Option subject to all the terms and
conditions of the Plan and this Agreement. Optionee has executed this Agreement
in duplicate as of the Date of Grant.

OPTIONEE

 

 

 

(Signature)

 

 

 

(Please print name)

 

 

2


--------------------------------------------------------------------------------


FormFactor, Inc.
Stock Option Agreement
2002 Equity Incentive Plan
Terms & Conditions

 

EXHIBIT A

 

STOCK OPTION AGREEMENT TERMS AND CONDITIONS

This Option is subject to the following Terms and Conditions and the terms and
conditions of the Plan, which are incorporated herein by reference. This
Agreement, the Plan and the Exercise Agreement constitute the entire agreement
and understanding of the Company and the Optionee with respect to this Option
and supersede all prior understandings and agreements with respect to such
subject matter. If there is any discrepancy, conflict or omission between this
Agreement and the provisions of the Plan as interpreted by the Committee, the
provisions of the Plan shall apply.

1.             GRANT OF OPTION. The Company hereby grants to Optionee this
Option to purchase up to the total number of shares of Common Stock of the
Company (the “SHARES”) at the Exercise Price Per Share (the “EXERCISE PRICE”),
each as set forth on the first page of this Agreement, subject to the terms and
conditions of this Agreement and the Plan. If designated as an Incentive Stock
Option, this Option is intended to qualify to the extent permitted as an
“incentive stock option” (“ISO”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “CODE”).

2.             EXERCISE PERIOD.

2.1 Vesting of Shares. This Option is exercisable as it vests. Subject to the
terms and conditions of the Plan and this Agreement, this Option shall vest and
become exercisable as set forth on the first page of this Agreement if Optionee
has continuously provided services to the Company, or any Parent or Subsidiary
of the Company.

[2.2 Acceleration of Vesting in Certain Circumstances Following a Corporate
Transaction. In addition to the vesting provided herein, the Option and Shares
subject to this Option shall become vested and exercisable immediately prior to
the occurrence of a Non-Justifiable Termination (as defined below) occurring
during the period beginning on the date of consummation of a Corporate
Transaction (as defined in the Plan) and ending twelve (12) months thereafter,
as to an additional number of Shares equal to the number of Shares that would
have vested and become exercisable during the twelve (12) months following the
date of such Non-Justifiable Termination (which accelerated vesting and
exercisability is referred to herein as the “CORPORATE TRANSACTION VESTING”).
“NON-JUSTIFIABLE TERMINATION” means any Termination by the Company, or any
Parent or Subsidiary of the Company or the successor-in-interest to the Company
following a Corporate Transaction, other than for Cause (as defined below).
“CAUSE” (for purposes of this paragraph only) means (i) any willful
participation by Optionee in acts of either material fraud or material
dishonesty against the Company or any Subsidiary or Parent of

3


--------------------------------------------------------------------------------


the Company or the successor-in-interest to the Company following a Corporate
Transaction; (ii) any indictment or conviction of Optionee of any felony
(excluding drunk driving); (iii) any willful act of gross misconduct by Optionee
which is materially and demonstrably injurious to the Company or any Subsidiary
or Parent of the Company or the successor-in-interest to the Company following a
Corporate Transaction; or (iv) the death or Disability of Optionee.
Notwithstanding anything to the contrary set forth in this Agreement, if a
Corporate Transaction Vesting occurs by reason of a Non-Justifiable Termination,
then this Option may be exercised by Optionee up to, but no later than, three
(3) months after the date of such Non-Justifiable Termination, but in any event
no later than the Expiration Date.]

[2.3 Acceleration of Vesting on Death or Disability. In the event of Termination
of Optionee as a result of his or her death or “permanent and total disability,”
as such term is defined in Section 22(e)(3) of the Code, then, in addition to
the vesting provided herein, the Option and Shares subject to the Option shall
become vested and exercisable as to an additional number of Shares equal to the
number of Shares that would have vested and become exercisable during the twelve
(12) months following the Termination Date of Optionee; provided, however, such
vested Option may be exercised no later than twelve (12) months after the
Termination Date, but in any event no later than the Expiration Date.]

2. [4] Expiration. This Option expires on the Expiration Date set forth on the
first page of this Agreement and must be exercised, if at all, on or before the
earlier of the Expiration Date or the date on which this Option is terminated in
accordance with the provisions of this Section 2, Section 3 of this Agreement or
Section 18 of the Plan.

3.             TERMINATION.

3.1 Termination for Any Reason Except Death, Disability or Cause. If Optionee is
Terminated for any reason except Optionee’s death, Disability or Cause (as such
terms are defined in the Plan), then this Option, to the extent (and only to the
extent) that it is vested on the Termination Date in accordance with the
schedule set forth on the first page of this Agreement, may be exercised by
Optionee during the three (3) months following the Termination Date, but in any
event must be exercised no later than the Expiration Date.

3.2 Termination Because of Death or Disability. If Optionee is Terminated
because of Optionee’s death or Disability (or Optionee dies within three (3)
months after Termination for any reason except Cause or Disability), then this
Option, to the extent (and only to the extent) that it is vested on the
Termination Date in accordance with the schedule set forth on the first page of
this Agreement, may be exercised by Optionee (or Optionee’s legal representative
or authorized assignee) during the twelve (12) months following the Termination
Date, but in any event must be exercised no later than the Expiration Date. Any
exercise occurring more than three months following the Termination Date (when
the Termination is for any reason other than Optionee’s death or disability (as
defined in the Code)), shall be deemed to be the exercise of a nonqualified
stock option.

4


--------------------------------------------------------------------------------


3.3 Termination for Cause. If Optionee is Terminated for Cause, then this
Option, to the extent (and only to the extent) that it is vested on the
Termination Date in accordance with the schedule set forth on the first page of
this Agreement, may be exercised by Optionee no later than one (1) month after
the Termination Date, but in any event must be exercised no later than the
Expiration Date.

3.4 No Obligation to Employ. Nothing in the Plan or this Agreement confers on
Optionee any right to continue in the employ of, or other relationship with, the
Company or any Parent or Subsidiary of the Company (or any successor-in-interest
to the Company), or limits in any way the right of the Company or any Parent or
Subsidiary of the Company to terminate Optionee’s employment or other
relationship at any time, with or without Cause.

4.             MANNER OF EXERCISE.

4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or in
the case of exercise after Optionee’s death or Disability, Optionee’s legal
representative) must deliver to the Company an executed stock option exercise
agreement in the form attached hereto as Exhibit B, or in such other form as may
be approved by the Committee from time to time (the “EXERCISE AGREEMENT”). If
someone other than Optionee exercises this Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise this Option.

4.2 Limitations on Exercise. This Option may not be exercised (a) unless such
exercise is in compliance with all applicable federal and state securities laws
and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such issuance and (b) as to
fewer than 100 Shares unless it is exercised as to all Shares as to which this
Option is then exercisable. The Company is under no obligation to register or
qualify the Shares with the SEC, any state securities commission or any stock
exchange to effect such compliance.

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check), or, where
permitted by law, by any method set forth in the Exercise Agreement or any
additional method approved by the Committee from time to time.

4.4 Tax Withholding. At the time of exercise, Optionee must pay or provide for
any applicable federal or state withholding obligations of the Company
associated with the exercise of this Option. If the Committee permits at the
time of exercise, Optionee may provide for payment of withholding taxes upon
exercise of this Option by requesting that the Company retain Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld, in
which case, the Company shall issue the net number of Shares to Optionee after
deducting the Shares retained from the Shares issuable upon exercise.

5


--------------------------------------------------------------------------------


5.             NONTRANSFERABILITY OF OPTION AND SHARES.

This Option may not be transferred in any manner other than under the terms and
conditions of the Plan or by will or by the laws of descent and distribution and
may be exercised during the lifetime of Optionee only by Optionee. The terms of
this Option shall be binding upon the legal representatives and authorized
executors and assignees of Optionee.

6.             TAX CONSEQUENCES.

Optionee should refer to the prospectus for the Plan for a description of the
federal tax consequences of exercising this Option and disposing of the Shares.
A copy of the Prospectus is available at the Finance/Stock Administration page
of the Company’s internal website, or upon request from the Company’s Stock
Administrator at (925) 456-7334.

7.             PRIVILEGES OF STOCK OWNERSHIP.

Optionee shall not have any of the rights of a stockholder with respect to any
Shares until the Shares are issued to Optionee.

8.             NOTICES.

Any notice required to be given or delivered to the Company under the terms of
this Agreement shall be in writing and addressed to the Corporate Secretary of
the Company at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated on the first page of this Agreement or to such other address
as such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile or email.

9.             SUCCESSORS AND ASSIGNS.

The Company may assign any of its rights under this Agreement. This Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement shall be binding upon Optionee and Optionee’s legal representatives
and authorized assignees.

10.           GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California, without regard to that body of law
pertaining to choice of law or conflicts of law.

6


--------------------------------------------------------------------------------


Stock Option Agreement

No.           

 

EXHIBIT B

FORMFACTOR, INC.
2002 EQUITY INCENTIVE PLAN (THE “PLAN”)
STOCK OPTION EXERCISE AGREEMENT

I (“OPTIONEE”) hereby elect to purchase the number of shares of Common Stock of
FormFactor, Inc. (the “Company”) indicated below:

Optionee

 

Number of Shares Purchased:

Social Security Number:

 

Purchase Price per Share:

Address:

 

Aggregate Purchase Price:

 

 

Date of Grant:

Type of Option:

o      Incentive Stock Option

 

Exact Name of Title to Shares:

 

o      Nonqualified Stock Option

 

 

 

1.             DELIVERY OF PURCHASE PRICE. Optionee hereby delivers to the
Company the Aggregate Purchase Price as follows (check as applicable and
complete):

o            in cash (by check) in the amount of
$                                         , receipt of which is acknowledged by
the Company;

o            [by cancellation of indebtedness of the Company to Optionee in the
amount of
$                                                                     ;]

o            [by delivery of
                                                                 fully-paid,
nonassessable and vested shares of the Common Stock of the Company owned by
Optionee for at least six (6) months prior to the date hereof (and which have
been paid for within the meaning of SEC Rule 144), or obtained by Optionee in
the open public market, and owned free and clear of all liens, claims,
encumbrances or security interests, valuedat the current Fair Market Value of
$                                           per share;]

o            [by the waiver hereby of compensation due or accrued to Optionee
for services rendered in the amount of
$                                                         ;]

o            through a “same-day-sale” commitment from Optionee and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD DEALER”) whereby Optionee irrevocably elects to exercise the Option
and to sell a portion of the Shares so purchased to pay for the Aggregate
Purchase Price and whereby the NASD Dealer irrevocably commits upon receipt of
such Shares to forward the Aggregate Purchase Price (along with any required tax
withholding) directly to the Company; or

o            [through a “margin” commitment from Optionee and the NASD Dealer
named therein, whereby Optionee irrevocably elects to exercise the Option and to
pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Aggregate Purchase Price (along with any required tax withholding)
directly to the Company.]

2.             UNDERTAKINGS. To the extent this Option is an ISO, if Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to the ISO on
or before the later of (a) the date two (2) years after the Date of Grant, and
(b) the date one (1) year after transfer of such Shares to Optionee upon
exercise of this Option, then Optionee shall immediately notify the Company in
writing of such disposition. If Optionee is married, the Spousal Consent,
attached hereto as Exhibit 1, should be completed by Optionee’s spouse and
returned with this Agreement.

3.             TAX CONSEQUENCES. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER
ADVERSE TAX CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF
THE SHARES. OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX
CONSULTANT(S) OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.

4.             ENTIRE AGREEMENT. The Plan and the Stock Option Agreement are
incorporated herein by reference. This Stock Option Exercise Agreement, the Plan
and the Stock Option Agreement constitute the entire agreement and understanding
and supersede in their entirety all prior understandings and agreements of the
Company and Optionee with respect to the subject matter hereof, and are governed
by California law except for that body of law pertaining to choice of law or
conflicts of law.

Date:

 

 

 

 

 

 

SIGNATURE OF OPTIONEE

 


--------------------------------------------------------------------------------


EXHIBIT 1

SPOUSAL CONSENT

I have read the foregoing Stock Option Exercise Agreement (the “AGREEMENT”) and
I know its contents. I consent to and approve of the Agreement, and agree that
the shares of the Common Stock of FormFactor, Inc. purchased pursuant to the
Agreement (the “SHARES”) including any interest I may have in the Shares, are
subject to all the provisions of the Agreement. I will take no action at any
time to hinder application of the Agreement to the Shares or to any interest I
may have in the Shares.

 

Date:

 

SIGNATURE OF OPTIONEE’S SPOUSE

 

 

 

 

 

SPOUSE’S NAME - TYPED OR PRINTED

 

 

 

 

 

OPTIONEE’S NAME - TYPED OR PRINTED

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

FORMFACTOR, INC.

2002 EQUITY INCENTIVE PLAN


--------------------------------------------------------------------------------